 

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. 

 



 



 



LICENSE AND COLLABORATION Agreement

 



between

 



Provention Bio, Inc.

 



anD

 



AMGEN INC.

 



 

 



EffectiVe Date: November 5, 2018

 

 

 

 

TABLE OF CONTENTS

 



      Page         1. Definitions 1       2. Governance 13         2.1 JPT
Formation 13   2.2 JPT Meetings 13   2.3 JPT Authority 13   2.4 JPT
Decision-Making 14   2.5 Dissolution 14         3. Company Development Milestone
14         3.1 Final Data Package 14   3.2 Company Development Milestone Notice
14   3.3 Termination License Agreement 15         4. Development, Regulatory,
Manufacturing and Commercialization Matters 15         4.1 Development Matters
15   4.2 Regulatory Matters 17   4.3 Manufacturing and Supply Matters 19   4.4
Commercialization Matters 19   4.5 Information Sharing 20   4.6 Conduct of
Activities 20         5. Grant of Licenses 21         5.1 License Grant to Amgen
21   5.2 License Grant to Company 21   5.3 Mutual License Grant 21   5.4
Sublicenses 21   5.5 Reserved Rights 22   5.6 No Implied License 22         6.
Exclusivity 22         6.1 Exclusivity During Company Development Period 22  
6.2 Exclusivity Following Company Development Period 22         7. Investment,
Fees and Payments 23         7.1 Milestone Payments 23   7.2 Royalty Payments 23
  7.3 Mutual Convenience of the Parties 24

 



-i-

 

 

  7.4 Subscription Agreement; Purchase of Company Stock 24         8. Payment;
Records; Audits 26         8.1 Payment; Reports 26   8.2 Manner and Place of
Payment 26   8.3 Taxes 27   8.4 Records; Audit 28   8.5 Late Payments 28        
9. Intellectual Property 28         9.1 Ownership of Inventions 28   9.2 Patent
Prosecution and Maintenance 29   9.3 Cooperation of the Parties 31   9.4
Infringement or Misappropriation by Third Parties 31   9.5 Defense and
Settlement of Third Party Claims 32   9.6 Reserved 33   9.7 Trademarks 33      
  10. Representations, Warranties and Covenants 33         10.1 Mutual Covenants
33   10.2 Mutual Representations and Warranties 34   10.3 Additional
Representations and Warranties 35   10.4 Disclaimer 36   10.5 Limitation of
Liability 36         11. Confidentiality 36         11.1 Confidential
Information 36   11.2 Exceptions 37   11.3 Authorized Disclosure 37   11.4
Publications 38   11.5 Publicity; Public Disclosures 39   11.6 Prior
Non-Disclosure Agreement 39   11.7 Equitable Relief 39   11.8 Attorney-Client
Privilege 39         12. Term and Termination 40         12.1 Term 40   12.2
Termination for Cause 40   12.3 Other Termination Rights 40   12.4 Effect of
Expiration or Termination; Surviving Obligations 41   12.5 Relief 43   12.6
Rights in Bankruptcy 44

 



-ii-

 

 

13. Indemnification 44         13.1 Indemnification by Company 44   13.2
Indemnification by Amgen 44   13.3 Procedure 45   13.4 Insurance 45         14.
General Provisions 45       14.1 Governing Law; Jurisdiction 45   14.2 Entire
Agreement; Modification 46   14.3 Relationship Between the Parties 46   14.4
Non-Waiver 46   14.5 Assignment 46   14.6 Rights upon Change of Control or
Material Breach by Company 47   14.7 No Third Party Beneficiaries 47   14.8
Severability 47   14.9 Notices 47   14.10 Japan Activities 48   14.11 Force
Majeure 49   14.12 Interpretation 49   14.13 Counterparts; Electronic or
Facsimile Signatures 50   14.14 Exhibits 50

 



-iii-

 

 

LICENSE AND COLLABORATION Agreement

 

This License and Collaboration Agreement (the “Agreement”) is entered into as of
November 5, 2018 (the “Effective Date”), by and between Provention Bio, Inc., a
corporation organized under the laws of the State of Delaware (“Company”),
having an address of P.O. Box 666, Oldwick, New Jersey 08858, and Amgen Inc., a
corporation organized under the laws of the State of Delaware (“Amgen”), having
an address of One Amgen Center Drive, Thousand Oaks, California 91320.

 

Recitals

 

Whereas, Amgen possesses rights to certain patents and other intellectual
property related to Products (as defined herein);

 

Whereas, the parties hereto intend to enter into a collaboration that would
provide (i) Company certain rights to develop the Products during the Company
Development Period, and (ii) Amgen certain rights to develop and commercialize
the Products, in each case, subject to the terms and conditions of this
Agreement; and

 

Whereas, following the execution and delivery of this Agreement, and subject to
the terms and conditions herein, the parties hereto contemplate entering into a
Subscription Agreement that sets forth the terms and conditions pursuant to
which Amgen may be required to purchase certain securities of Company, as set
forth therein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Company and Amgen
hereby agree as follows:

 

1. Definitions

 

1.1 “Affiliate” means, with respect to a given Person, any Person that, directly
or indirectly, through one or more intermediaries, is controlled by, controls,
or is under common control with such party, as the case may be, but for only so
long as such control exists. As used in this Section 1.1, “control” shall mean
direct or indirect beneficial ownership of more than 50% (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity or
economic interest of a Person, or the power, whether pursuant to a contract,
ownership of securities or otherwise, to direct the management and policies of a
Person.

 

1.2 “Amgen Background Patents” means any and all Patents that Amgen or any of
its Affiliates Controls as of the Effective Date or during the Company
Development Period that (i) claim or Cover Amgen Know-How, or (ii) would be
infringed by the performance of Company’s obligations hereunder, in each case,
excluding Amgen Invention Patents.

 

 -1- 

 

 

1.3 “Amgen Development Activities” means any development activities during the
Company Development Period that are expressly designated as Amgen’s
responsibility in this Agreement or in the Development Plan.

 

1.4 “Amgen Executive” means an executive of Amgen with a title of Vice
President, Senior Vice President or Executive Vice President.

 

1.5 “Amgen Invention” means any Invention invented by Amgen or any of its
Affiliates or Sublicensees or by any of their employees or contractors, but not
by Company employees or contractors.

 

1.6 “Amgen Invention Patent” means a Patent that arises from the [*****] and
Covers an Amgen Invention.

 

1.7 “Amgen Know-How” means all Know-How that Amgen or any of its Affiliates
Controls as of the Effective Date or during the Company Development Period,
excluding Amgen Inventions, which Know-How (i) is disclosed by Amgen to Company,
in Amgen’s sole discretion for Company to perform its obligations and other
activities set forth in the Development Plan or under this Agreement or (ii)
[*****].

 

1.8 “Amgen Patents” means all Amgen Background Patents and Amgen Invention
Patents.

 

1.9 “Amgen Technology” means the Amgen Know-How, Amgen Inventions and the Amgen
Patents.

 

1.10 “Ancillary Agreements” means the Subscription Agreement, Supply Agreement,
Quality Agreement or Pharmacovigilance Agreement.

 

1.11 “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, and any other applicable laws,
rules, and regulations relating to or concerning public or commercial bribery or
corruption.

 

1.12 “BLA Filing Date” means the date of the filing of a Biologic Licensing
Application, including all supplements and amendments thereto, for the approval
to market a Product by the FDA.

 

1.13 “Calendar Quarter” means each respective period of three consecutive months
ending on March 31, June 30, September 30, and December 31.

 

1.14 “Calendar Year” means each respective period of 12 consecutive months
ending on December 31.

 

 -2- 

 

 

1.15 “Change of Control” means with respect to a specified party: (a) the
acquisition, directly or indirectly, by a Person or “group” (whether in a single
transaction or multiple transactions) of more than 50% of the voting power of
such party or of beneficial ownership of (or the right to acquire such
beneficial ownership) of more than 50% of the outstanding equity or convertible
securities of such party (including by tender offer or exchange offer); (b) any
merger, consolidation, share exchange, business combination, recapitalization,
the sale of substantially all assets of, or similar corporate transaction
involving such party (whether or not including one or more wholly owned
subsidiaries of such party), other than: (i) transactions involving solely such
party and one of more Affiliates, on the one hand, and one or more of such
party’s Affiliates, on the other hand, and/or (ii) transactions in which the
stockholders of such party immediately prior to such transaction hold at least
50% of the voting power of the surviving company or ultimate parent company of
the surviving company; or (c) the adoption of a plan relating to the liquidation
or dissolution of such party. For purposes of this definition, the terms “group”
and “beneficial ownership” shall have the meaning accorded in the U.S.
Securities Exchange Act of 1934 and the regulations promulgated thereunder in
effect as of the Effective Date.

 

1.16 “Combination Product” means a Product sold in combination with other
pharmaceutical products.

 

1.17 “Commercially Reasonable Efforts” means, with respect to a party and an
obligation to conduct a particular activity pertaining to the research,
development or commercialization obligations hereunder, that level of efforts
and resources reasonably required to carry out such obligation consistent with
the efforts commonly used by a similarly situated company in the
biopharmaceutical industry with respect to a biopharmaceutical product which is
of similar market potential and at a similar stage in its development or product
life, and other relevant factors such as efficacy, safety, approved labeling,
the competitiveness of alternative products in the marketplace, the patent and
other proprietary position of the product, the likelihood of Regulatory Approval
given the regulatory structure involved, profitability and other technical,
legal, scientific or medical factors. Without limiting the foregoing,
Commercially Reasonable Efforts requires, with respect to such obligations, that
the party: promptly assign responsibility for such obligation to specific
employee(s) or Third Party contractors, which employees or contractors are
responsible for progress and monitor such progress on an on-going basis, set
annual objectives for carrying out such obligations, and allocate resources
designed to advance progress with respect to such objectives. Notwithstanding
the foregoing, to the extent that the performance of a party’s obligations
hereunder is impaired by the other party’s failure to perform its obligations
hereunder, the determination of whether such first party has used Commercially
Reasonable Efforts in performing a given obligation will be determined in the
context of such other party’s failure.

 

1.18 “Company Development Activities” means all development activities during
the Company Development Period contemplated in this Agreement or in the
Development Plan other than the Amgen Development Activities.

 

1.19 “Company Development Period” means the period from the Effective Date until
the CDM Date, unless this Agreement is terminated earlier in accordance with
Article 12.

 

1.20 “Company Financing” means a Company financing, or series of related
financings, through an investment bank with experience in the life sciences
industry or self-directed by the Company, in each case, within eighteen (18)
months of the Effective Date.

 

1.21 “Company Inventions” means any Invention invented solely by Company or any
of its Affiliates or Sublicensees or by any of their employees or contractors.

 

 -3- 

 

 

1.22 “Company Know-How” means all Know-How that Company or any of its Affiliates
Controls as of the Effective Date or during the Company Development Period and
that (a) is [*****] to Exploit Products in the Field in the Territory or (b)
that is used by Company or its Affiliates to perform the Development Plan on or
after the Effective Date.

 

1.23 “Company Patents” means (i) any Patents set forth on Schedule 1.22 attached
hereto and (ii) any Patent that [*****].

 

1.24 “Company Technology” means the Company Know-How and Company Patents.

 

1.25 “Confidential Information” of a party, means confidential or proprietary
information, whether written, oral or in any other form, disclosed by such party
to the other party, including any of the foregoing of Third Parties.
“Confidential Information” includes the following, which are transferred,
disclosed or made available by the disclosing party:

 

  (a) confidential and proprietary technical and commercial information,
Know-How, drawings, specifications, models and/or designs relating to
development, manufacture, production, registration, promotion, distribution,
marketing, performance or sale(s);         (b) experimental, manufacturing,
process, analytical, packaging, product, warehousing, quality control and
quality assurance and marketing specifications, standards, procedures,
processes, methods, instructions and techniques, samples, prototypes, formulae,
writings of any kind, opinions or otherwise unwritten data or in the form of
computer software or computer programs;         (c) biological, chemical or
physical materials provided under this Agreement;         (d) reports provided
under this Agreement; and         (e) subject to Section ‎11.5, the terms of
this Agreement, including correspondence and notices provided under this
Agreement.

 

1.26 “Control” or “Controlled” means, with respect to any Know-How, Patent or
other intellectual property right, the legal authority or right (whether by
ownership, license or otherwise but without taking into account any rights
granted by one party to the other party under the terms of this Agreement) of a
party or its Affiliates to grant access, a license or a sublicense of or under
such Know-How, Patent or other intellectual property rights to another party
hereto, or to otherwise disclose proprietary or trade secret information to such
other party, without (i) breaching the terms of any agreement with a Third
Party, or misappropriating the proprietary or trade secret information of a
Third Party, in each case in existence as of the time such party or its
Affiliates would first be required hereunder to grant the other party such
access, license or sublicense, or (ii) requiring any payment (whether or not
then due and payable) with respect to the grant or exercise of such access,
license or sublicense under any agreement with any Third Party in place as of
the time such party would first be required hereunder to grant such access and
license or sublicense (unless the other party agrees in writing to be
responsible for such payments).

 

 -4- 

 

 

1.27 “Cover” means, with respect to a product and a Patent, that, in the absence
of a (sub)license under, or ownership of, such Patent, the making, using,
importing, offering for sale, selling or exporting of such product with respect
to a given country would infringe a Valid Claim of such Patent, or with respect
to a patent application, any claim of such patent application as if it were
contained in an issued patent. Cognates of the word “Cover” or “cover” shall
have correlative meanings.

 

1.28 “Critical Matters” means:

 

(a) [*****];

 

(b) [*****];

 

(c) [*****]; and

 

(d) [*****].

 

1.29 “Data Package” means, with respect to each Designated Clinical Trial and
other studies (including clinical and non-clinical) with respect to a Product,
(a) a draft study report, in substantially final form, from such Designated
Clinical Trial or study, including completed case report forms, as and to the
extent available, for all patients who participated in any Designated Clinical
Trial, and (b) the status of and reasonable access to available results and data
of such studies and any related reports or other documentation. For purposes of
this Agreement, the study report shall be deemed “final” at such time as such
report is in the form that will be filed with the FDA.

 

1.30 “Designated Clinical Trials” means clinical trials to be sponsored and
conducted by Company and completed during the Development Period, as
contemplated in the Development Plan.

 

1.31 “Development Plan” means the development plan to be conducted by the
parties during the Company Development Period, to be agreed upon by the parties
in writing and as may be amended by the JPT pursuant to Section ‎2.3.

 

1.32 “Equity Event” means a Company Financing with cumulative net proceeds to
the Company (excluding the any amount invested by Amgen in such financing) of
[*****] $[*****].

 

1.33 “Exploit” means to research, develop, make, have made, use, market,
commercialize, offer for sale, sell, import, export or otherwise exploit, or
transfer possession of or title in, a product. Cognates of the word “Exploit”
shall have correlative meanings.

 

1.34 “FDA” means the U.S. Food and Drug Administration, or any successor agency
thereto.

 

1.35 “Field” means any and all uses.

 

1.36 “First Commercial Sale” means, on a Product-by-Product and
country-by-country basis, the first sale of such Product by Amgen or any of its
Affiliates or Sublicensees to a Third Party for end use or consumption in such
country after Regulatory Approval has been granted with respect to such Product
in such country; provided, that “First Commercial Sale” shall not include any
sale (i) by Amgen to an Affiliate or Sublicensee, or (ii) sale, disposal or use
of a Product for marketing, regulatory, development or charitable purposes, such
as clinical trials, pre-clinical trials, compassionate use, named patient use,
or indigent patient programs, without consideration.

 

 -5- 

 

 

1.37 “Follow on Financing” means a Company Financing (for clarity, including,
without limitation, a Qualified Financing or Equity Event) that occurs after a
Qualified Financing with cumulative net proceeds to the Company (excluding the
any amount invested by Amgen in such financing) of [*****] $[*****].

 

1.38 “GAAP” means the then current generally accepted accounting principles in
the United States as established by the Financial Accounting Standards Board or
any successor entity or other entity generally recognized as having the right to
establish such principles in the United States, in each case consistently
applied.

 

1.39 “GCP” means the then-current good clinical practices officially published
by the FDA and under the ICH, and comparable regulatory standards in
jurisdictions outside the U.S., that may be in effect from time to time.

 

1.40 “[*****] Agreement” means [*****].

 

1.41 “Global Safety Database” means the global safety database related to the
Regulatory Filings.

 

1.42 “GLP” means the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable
regulatory standards in jurisdictions outside the U.S., that may be in effect
from time to time.

 

1.43 “GMP” means then-current good manufacturing practices required by the FDA,
as set forth in the U.S. Federal Food, Drug and Cosmetic Act, as amended, and
the regulations promulgated thereunder, for the manufacture and testing of
biopharmaceutical materials, and comparable laws or regulations applicable to
the manufacture and testing of biopharmaceutical materials in jurisdictions
outside the U.S., that may be in effect from time to time. For clarity, GMP
shall include applicable quality guidelines promulgated under the ICH.

 

1.44 “ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).

 

1.45 “Inbound License” means all licenses, sublicenses and other agreements in
effect as of the Effective Date to which Amgen is a party and pursuant to which
any Third Party grants to Amgen (a) any license or other right to Exploit any
Product, (b) any covenant not to assert/sue or other immunity from suit under or
any other rights to, any intellectual property rights claiming or covering the
development, approval, manufacture or other Exploitation of any Product, (c) any
ownership right or title, whether actual or contingent, to any intellectual
property rights claiming or covering the development, approval manufacture or
other Exploitation of any Product, or (d) an option or right of first refusal
relating to any intellectual property rights claiming or covering the
development, approval, manufacture or other Exploitation of any Product.

 

 -6- 

 

 

1.46 “IND” means an investigational new drug application filed with the
applicable Regulatory Authority, which application is required to commence human
clinical trials in the applicable country.

 

1.47 “Initiation”, with respect to a clinical trial, means the first dosing of a
subject in such clinical trial.

 

1.48 “Insolvency Event” means, with respect to a party, the occurrence of any of
the following: (a) such party shall commence a voluntary case concerning itself
under any bankruptcy, liquidation or insolvency code; (b) an involuntary case is
commenced against such party and the petition is not dismissed within sixty (60)
days after commencement of the case; (c) a court-supervised custodian is
appointed for, or takes charge of, all or substantially all of the property of
such party or such party commences any other proceedings under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to such party or there is commenced against such
party any such proceeding which remains undismissed for a period of sixty (60)
days; (d) any order of relief or other order approving any such case or
proceeding is entered; (e) such party is adjudicated insolvent or bankrupt; (f)
such party suffers any appointment of any court-appointed custodian, receiver or
the like for it or all or substantially all of its property to continue
undischarged or unstayed for a period of sixty (60) days; (g) such party makes a
general assignment for the benefit of creditors; (h) the governing body or
executive management of such party shall make a duly authorized statement that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (i) such party shall call a meeting of its creditors generally with
a view to arranging a compromise or adjustment of its debts; or (j) any
corporate action is taken by such party for the specific purpose of effecting
any of the foregoing.

 

1.49 “Inventions” means all inventions, whether or not patentable, that are
invented in the course of performing activities under this Agreement.

 

1.50 “Japan Agreement” means, collectively (a) the [*****] and (b) the [*****]
between Amgen Inc. and [*****], dated as of [*****] (as amended from time to
time).

 

1.51 “Japan Licensee” means [*****].

 

1.52 “Joint Decision Matters” means (a) any Regulatory Filing or other
submission to a Regulatory Authority or (b) any press release or global medical
communications.

 

1.53 “Joint Invention” means any Invention invented jointly by Amgen (or its
Affiliates or Sublicensees or by any of their employees or contractors) and
Company (or its Affiliates or by any of their employees or contractors) in the
course of performing activities under this Agreement.

 

1.54 “Joint Invention Patent” means any Patent which arises from the performance
of the activities under this Agreement and Covers a Joint Invention.

 

1.55 “Know-How” means all techniques, technology, trade secrets, inventions
(whether patentable or not), methods, processes, know-how, data and results
(including all research data, clinical pharmacology data,
chemistry-manufacture-controls data (including analytical and quality control
data and stability data), pre-clinical data and clinical data), regulatory
documents and filings, and all other scientific, clinical, regulatory,
manufacturing, marketing, financial and commercial information.

 

 -7- 

 

 

1.56 “Major Market” means [*****].

 

1.57 “Material Anti-Corruption Law Violation” means a violation of an
Anti-Corruption Law relating to the subject matter of this Agreement that would,
if it were publicly known, in the reasonable view of a Party, have a material
adverse effect on it or on its reputation because of its relationship with the
other Party.

 

1.58 “Net Sales” means, with respect to the sale of a unit of a Product, the
gross amounts invoiced by Amgen or any of its Affiliates or Sublicensees to
Third Parties for sales of such Product, less the following deductions actually
incurred, allowed, paid, accrued or otherwise specifically allocated to the sale
of such unit of Product by Amgen or any of its Affiliates or Sublicensees using
GAAP applied on a consistent basis:

 

  (a) credits or allowances actually granted for defective or damaged Product,
returns or rejections of Product (including allowances for spoiled, outdated, or
withdrawn Product), price adjustments and billing errors;         (b)
governmental and other rebates, refunds and chargebacks (or equivalents thereof)
granted to managed health care organizations, pharmacy benefit managers (or
equivalents thereof), federal, state, provincial, local and other governments,
their agencies and purchasers and reimbursers or to trade customers;         (c)
normal and customary trade, cash, prompt payment and/or and quantity discounts,
allowances and credits actually allowed or paid and mandated discounts;        
(d) sales taxes, VAT taxes, excise taxes, use taxes and other taxes and duties
paid in relation to such Product and any other equivalent governmental charges
imposed upon the importation, use or sale of Product (for clarity, including any
amounts imposed or due under section 9008 of the Patient Protection and
Affordable Care Act of 2009);         (e) reasonable fees paid to wholesalers,
distributors, selling agents (excluding any sales representatives of Amgen or
any of its Affiliates or Sublicensees), group purchasing organizations, Third
Party payors, other contractees and managed care entities, in each case with
respect to such Product;         (f) a maximum of [*****]% of gross sales to
cover items such as bad debt, freight or other transportation charges, insurance
charges, additional special packaging and other governmental charges and        
(g) retroactive price reductions actually granted to the Third Party applicable
to sales of such Product.

 

 -8- 

 

 

Net Sales shall not include sales to Affiliates, Sublicensees or contractors
engaged by Amgen to develop, promote, co-promote, market, sell or otherwise
distribute a Product, solely to the extent that such Affiliate, Sublicensees or
contractor purchasing such Product will resell such Product to a Third Party.
However, subsequent sales of a Product by such Amgen Affiliates, Sublicensees or
contractors to a Third Party shall be included in the Net Sales when sold in the
market for end-user use. For the avoidance of doubt, sales of a Product at or
below Amgen’s actual cost of goods for such Product for use in conducting
clinical trials of such Product in a country in order to obtain the Regulatory
Approval of such Product in such country shall be excluded from Net Sales
calculations for all purposes. Also, notwithstanding anything to the contrary
above, sales of a Product at or below Amgen’s actual cost of goods for such
Product for any compassionate use or named patient sales shall be excluded from
Net Sales calculations.

 

In no event shall any particular amount identified above be deducted more than
once in calculating Net Sales (i.e., no “double counting” of reductions).

 

In the event that a Product is sold as part of a financial bundle with other
products or included in financial package deals to customers and in such case,
the price of Product relevant for the calculation of Net Sales will be the
average invoiced sales price of Product in the preceding Calendar Quarter sold
separately less the average discount of all products sold as part of such bundle
or package.

 

For Net Sales of a Combination Product, the Net Sales applicable to such
Combination Product in a country will be determined by multiplying the total Net
Sales of such combined product by the fraction A/(A+B), where A is the actual
price of the Product that is included in such Combination Product in the same
dosage amount or quantities in the applicable country during the applicable
quarter if sold separately, and B is the sum of the actual prices of all other
products with which such Product is combined in such Combination Product, in the
same dosage amount or quantities in the applicable country during the applicable
quarter if sold separately. If A or B cannot be determined because values for
such Product or such other products with which such Product is combined are not
available separately in a particular country, then the parties shall discuss an
appropriate allocation for the fair market value of such Product and such other
products with which such Product is combined to mutually determine Net Sales for
the relevant transactions based on an equitable method of determining the same
that takes into account, in the Territory, variations in potency, the relative
contribution of each therapeutically active ingredient, and relative value to
the end user of each therapeutically active ingredient.

 

1.59 “Non-Dilutive Payment Event” means the Company’s receipt, within eighteen
(18) months of the Effective Date, of non-dilutive financing with cumulative net
proceeds to the Company of [*****] $[*****] in the form of an option or
milestone payment from a Third Party, including but not limited to the option
payment related to its [*****] development program.

 

1.60 “NRCD Indication” means use in gluten dependent celiac disease.

 

1.61 “Patents” means (i) all patents, priority patent filings and patent
applications, and (ii) any renewal, divisional, continuation (in whole or in
part), or request for continued examination of any of such patents, and patent
applications, and any and all patents or certificates of invention issuing
thereon, and any and all reissues, reviews, reexaminations, extensions (e.g.,
Patent Term Extensions, Supplementary Patent Certificates, or the like),
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing.

 

 -9- 

 

 

1.62 “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

1.63 “Product(s)” means any pharmaceutical product(s) containing Amgen’s
proprietary IL-15 mAb compound (referred to internally at Amgen as AMG 714).

 

1.64 “Prosecution and Maintenance” (including variations such as “Prosecute and
Maintain”) means, with respect to a Patent, the preparing, filing, prosecuting
and maintenance of such Patent, in any jurisdiction, as well as re-examinations,
reviews, reissues and the like with respect to such Patent, together with the
conduct of interferences, the defense of oppositions, post-grant reviews, inter
partes reviews and other similar proceedings with respect to a Patent.

 

1.65 “Public Official or Entity” means (i) any officer, employee (including
physicians, hospital administrators, or other healthcare professionals), agent,
representative, department, agency, de facto official, representative, corporate
entity, instrumentality or subdivision of any government, military or
international organization, including any ministry or department of health or
any state-owned or affiliated company or hospital, or (ii) any candidate for
political office, any political party or any official of a political party.

 

1.66 “Qualified Financing” means a Company Financing with cumulative net
proceeds to the Company (excluding the any amount invested by Amgen in such
financing) of [*****] $[*****].

 

1.67 “Registration Rights Agreement” means an agreement on terms set forth in
the Registration Rights Agreement Term Sheet attached hereto as Exhibit F.

 

1.68 “Regulatory Approval” means any and all approvals, licenses, registrations,
or authorizations of any country, federal, supranational, state or local
regulatory agency, department, bureau or other government entity that are
necessary for the development, manufacture, use, storage, import, transport,
distribution, commercialization and sale of a Product in a given jurisdiction,
including any pricing approvals deemed necessary by Amgen.

 

1.69 “Regulatory Authority” means any international, national, provincial, local
or, in respect of any other political subdivision, regulatory agency,
department, bureau, court or other government entity or instrumentality, that
has responsibility in its applicable jurisdiction over the research,
development, manufacture, distribution, and commercialization of Products.

 

1.70 “Regulatory Exclusivity” means, with respect to a Product in a given
country, any period of data exclusivity or marketing exclusivity, including
supplementary protection certificates, pediatric exclusivity periods and other
periods of exclusivity approved or accepted by a Regulatory Authority in such
country that effectively provide exclusivity for such Product in such country.

 

 -10- 

 

 

1.71 “Regulatory Filing” means any all (a) material submissions, correspondence,
notifications, briefing materials, registrations, licenses, authorizations,
applications and other material filings with any Regulatory Authority with
respect to the research, development, manufacture, distribution, pricing,
reimbursement, marketing or sale of the Products, and (b) Regulatory Approvals
for the Products.

 

1.72 “Royalty Term” means, with respect to each Product on a country-by-country
basis, the period of time commencing on the First Commercial Sale of such
Product in such country and ending at the latest of [*****].

 

1.73 “SEC” means the U.S. Securities and Exchange Commission or any successor
entity.

 

1.74 “Specified Patents” means any Patents set forth on Exhibit C attached
hereto.

 

1.75 [*****].

 

1.76 “Sublicensee” means a Third Party that is granted a license or sublicense
to Exploit any Product, beyond the mere right to purchase Product from Amgen and
its Affiliates, and shall not include Amgen’s Affiliates or Third Party
subcontractors acting solely for Amgen or its Affiliates in the supply chain or
that perform discrete services (as opposed to being granted or delegated broad
rights or responsibilities) on behalf of Amgen or its Affiliates. In no event
shall Company or any of its Affiliates be deemed a Sublicensee.

 

1.77 “Termination License Agreement” means an agreement on terms set forth in
the Termination License Agreement Term Sheet attached hereto as Exhibit A.

 

1.78 “Territory” means the entire world.

 

1.79 “Third Party” means a Person other than Company or Amgen, or an Affiliate
of Company or Amgen.

 

1.80 “U.S.” means the United States of America, including its territories and
the District of Columbia.

 

1.81 “Valid Claim” means a claim of any issued and unexpired patent or patent
application within the Amgen Patents, Company Patents, Specified Patents or
Joint Invention Patents, as applicable, that has not been held invalid or
unenforceable by a final decision of a court or governmental agency of competent
jurisdiction, which decision can no longer be appealed or was not appealed
within the time allowed; provided, however, that if a claim of a pending patent
application within the Amgen Patents, Company Patents, Specified Patents or
Joint Invention Patents shall not have issued within seven years after the
earliest filing date from which such claim takes priority, such claim shall not
constitute a Valid Claim for the purposes of this Agreement unless and until a
Patent right issues with such claim (from and after which time the same would be
deemed a Valid Claim).

 

 -11- 

 

 

1.82 Additional Definitions. The following terms have the meanings set forth in
the corresponding Sections of this Agreement:

 



Term   Section Agreement   Preamble Amgen   Preamble Amgen CDM Deadline Date  
3.2 Amgen Indemnitee   ‎13.1 Amgen Investment Amount   7.4(a) Annual Cap  
4.1(a) Approval Milestone   7.1(b) CDM Date   3.2 CDM Regulatory Filing Transfer
Date   4.1(a)(ii) CDS   4.2(b) [*****]   7.4(e) Company   Preamble Company
Development Milestone   7.1(a) Company Development Milestone Notice   3.2
Company Indemnitee   ‎13.2 DCSI   4.2(b) Dispute Claim   14.1 DSUR   4.2(b)
Effective Date   Preamble Equity Event(s)   7.4(b) Final Data Package   3.1 IB  
4.2(b) Indemnitee   13.3 Indemnitor   13.3 Initial Regulatory Filing Transfer
Date   4.2(a)(i) JPT   ‎2.1(a) Losses   ‎13.1 Milestone   ‎7.1(a) Milestone
Payment   7.1(b) Non-Publishing Party   11.4 Other Agreement   7.4(a)
Pharmacovigilance Agreement   4.2(d) Publishing Party   11.4 Purchase Cap  
7.4(b) Quality Agreement   4.3(c) Quality Agreement Term Sheet   4.2(c)
Regulatory Filing Transfer Date   4.2(a) Regulatory Lead   4.2(c) Subscription
Agreement   7.4(a) Sale Transaction   ‎14.5(a) Supply Agreement   4.3(b) Supply
Agreement Term Sheet   4.3(b) Term   ‎12.1 Third Party Claim   13.1 Third Party
Patent   ‎7.2(b) VAT   ‎8.3(c)

 





 -12- 

 

 

2. Governance

 

2.1 JPT Formation.

 

(a) Promptly after the Effective Date, the parties will establish a joint
product team (the “JPT”) to oversee the collaboration as described herein. The
JPT will be comprised of six (6) total representatives, three (3) of which shall
be appointed by each of Company and Amgen, respectively, and each of whom shall
be employees of the applicable appointing party. Each party will notify the
other party of its initial JPT members within 30 days after the Effective Date.
The parties, through the mutual agreement of their representatives to the JPT,
may change the number of JPT representatives as long as there are an equal
number of representatives of each of Company and Amgen respectively on the JPT.
Each party may change its JPT representatives at any time by written notice to
the other party. Any representative of the JPT may designate a substitute to
attend and perform the functions of that representative at any meeting of the
JPT. Amgen shall appoint one of its JPT representatives as chairperson of the
JPT, whose sole role as chairperson shall be to convene and preside at meetings
of the JPT. Each party may invite a reasonable number of non-voting
representatives of such party to attend meetings of the JPT. The JPT in its
discretion may create functional subcommittees or working teams. Neither party
shall invite a Third Party to attend without the prior consent of the other
party, which consent shall not be unreasonably withheld, conditioned, or
delayed.

 

2.2 JPT Meetings. The JPT will hold meetings once each month, or as otherwise
agreed to by the parties. Such meetings may be conducted by videoconference,
teleconference or in person, as agreed to by the parties; provided, that no less
than one meeting of the JPT each Calendar Year shall be in person, unless
otherwise agreed to by the parties. Minutes will be kept of all JPT meetings and
will reflect material decisions made at such meetings. Meeting minutes will be
prepared by the parties on a rotating basis and sent to each member of the JPT
for review and approval promptly following each meeting. Minutes will be deemed
approved unless a member of the JPT objects to the accuracy of such minutes
within 30 days of receipt. Any costs and expenses incurred by a party or its
representatives related to a JPT meeting, including, if applicable, travel or
telecommunication expenses, shall be borne by such party.

 

2.3 JPT Authority. The JPT shall be responsible for review and oversight of the
parties’ collaboration activities, as further described herein. Without limiting
the foregoing, the JPT shall (1) be a forum for the parties’ review and
discussion of, and facilitate the exchange of information and analysis relating
to, collaboration activities described herein, (2) monitor the parties’
activities under this Agreement pursuant to any plans or strategies approved by
the JPT, (3) have the power to amend the Development Plan, subject to the
parties’ rights with respect to Critical Matters, Joint Decision Matters, and
Section 4.1(b)(iii), and (4) have such other responsibilities as expressly
delegated to it under the Agreement or as mutually agreed upon by the parties in
writing on a case-by-case basis. In addition, the JPT shall decide all Critical
Matters. The JPT shall only have such powers as are specifically assigned to it
in this Agreement, and such powers shall be subject to the terms and conditions
set forth herein. Without limiting the generality of the foregoing, the JPT
shall have no power to amend this Agreement, and no decision of the JPT shall be
in contravention of any terms and conditions of this Agreement.

 

 -13- 

 

 

2.4 JPT Decision-Making. Decisions of the JPT with respect to matters within the
decision-making authority of the JPT shall be made by unanimous vote, with
Company’s representatives on the JPT collectively having one vote and Amgen’s
representatives on the JPT collectively having one vote. At each JPT meeting, at
least one member appointed by each party present at the meeting shall constitute
a quorum. If the JPT fails to reach unanimous agreement on a matter before it
for decision for a period in excess of ten (10) business days, then either party
may refer the matter to the appropriate Amgen Executive and the Chief Executive
Officer for Company. Such executives shall endeavor to meet promptly to discuss
the matter. In the event that such executives are unable to reach agreement
regarding any matter referred to them within ten (10) business days of such
referral, and provided that Amgen’s Executive and the Chief Executive Officer
for Company have used good faith efforts to reach a mutually satisfactory
resolution, then (a) Company shall decide such matter if it is neither a
Critical Matter nor a Joint Decision Matter, (b) ten (10) days following a
reasonable period of discussion described below, Amgen shall decide such matter
if it is a Critical Matter, provided that Amgen shall not have any power to
decide a Critical Matter in a manner that is reasonably likely to cause Company
to incur aggregate Company Development Costs greater than $[*****], and provided
further, that, prior to making such a decision regarding a Critical Matter,
Amgen shall engage in reasonable discussion of such Critical Matter with the
Company, and shall take the Company’s comments into consideration in good faith,
and (c) both parties must nevertheless jointly decide such matter if it is a
Joint Decision Matter. Notwithstanding anything to the contrary in this Section
2.4, in the event that an exigent decision or other exigent action (including
with respect to Critical Matters) is reasonably required pursuant to applicable
law or to prevent a material adverse effect on a Product or a party, any member
of a party’s JPT will have the right to make an interim decision pending JPT
determination.

 

2.5 Dissolution. The JPT shall dissolve and cease to exist upon the first
anniversary of the CDM Date or as otherwise agreed by the parties in writing.

 

3. Company Development Milestone

 

3.1 Final Data Package. For a period of one hundred and twenty (120) days
following the delivery to Amgen of the Data Package for the last Designated
Clinical Trial (the “Final Data Package”) pursuant to Section 4.5(a), Company
shall respond in good faith to Amgen’s reasonable questions related to (a) the
data and results delivered in any Data Package, and (b) any other aspects of the
Products program.

 

3.2 Company Development Milestone Notice. At any time following the Effective
Date until the date that is one hundred and twenty (120) days following the date
of Company’s delivery to Amgen of the Final Data Package (such date, the “Amgen
CDM Deadline Date”), Amgen may determine, in its sole discretion, based on
information in the Data Packages or otherwise, that further Amgen development of
the Products is warranted and, therefore, to pay the Company Development
Milestone, by delivering to Company written notice thereof (such written notice,
the “Company Development Milestone Notice” and the date of such written notice,
the “CDM Date”). In the event that Amgen determines that it will not pay the
Company Development Milestone, it shall deliver a notice to Company within such
one hundred and twenty (120) day period stating that no payment is forthcoming
and thereafter Company shall be entitled to exercise its right to enter into the
Termination License Agreement in accordance with Section 3.3 below.

 

 -14- 

 

 

(a) As promptly as reasonably practicable following the CDM Date, Company shall
deliver to Amgen all relevant documents, data, know-how and materials relating
to the Product program, and any Product inventory held by or on behalf of the
Company and responsibly transfer to Amgen ongoing Product program activities
(including those performed by Third Parties on behalf of Company). For a period
of eighteen (18) months following the CDM Date, Company shall provide, at
Amgen’s expense (at an agreed upon FTE rate), consulting support with respect to
(i) the Product program-related activities and matters (including engagement
with potential partners), and (ii) the preparation of filings for, and
correspondence with, Regulatory Authorities in respect of the Product. Upon
Amgen’s request, the parties shall discuss in good faith the engagement of
certain individuals as consultants to Amgen for a limited period of time after
the CDM Date. Following the CDM Date, Company shall be responsible for, at its
own expense, preparing clinical study reports for, and draft publications with
respect to, the Designated Clinical Trials completed as of the CDM Date or
completed by Company following the CDM date pursuant to Section 3.2(b).

 

(b) In the event that the CDM Date occurs prior to the completion of all
Designated Clinical Trials and the delivery of the Data Packages related thereto
pursuant to Section 4.5(a), Amgen shall be entitled, by written notice to
Company within sixty (60) days following the CDM Date, to cause Company to
complete, at Company’s expense, some or all of the Company Development
Activities contemplated in the Development Plan in effect as of the CDM Date. In
such event, each of the parties shall negotiate in good faith and do, execute
and deliver such actions, arrangements and documentation as is reasonably
necessary to carry out the intent of this Section 3.2(b) in the context of the
transfer of the program to Amgen as contemplated in this Agreement.

 

3.3 Termination License Agreement. In the event that, following Company’s
delivery to Amgen of the Final Data Package as described in Section 3.1, either
(a) Amgen delivers a written notice to Company confirming its decision not to
pay the Company Development Milestone, or (b) Amgen fails to deliver to Company
the Company Development Milestone Notice on or prior to Amgen CDM Deadline Date,
in each such case, this Agreement shall immediately terminate. For a period of
one-hundred and twenty (120) days following such termination, Company shall have
the right to elect to negotiate the Termination License Agreement by delivering
to Amgen written notice thereof. Upon Amgen’s receipt of such notice within the
applicable period, the parties shall promptly and in good faith negotiate and
execute the Termination License Agreement. In the event that Company fails to
elect to negotiate the Termination License Agreement during such one-hundred and
twenty (120)-day period, then the parties shall discuss and execute, in good
faith, a commercially reasonable plan to responsibly wind-down any on-going
activities relating to the Program.

 

4. Development, Regulatory, Manufacturing and Commercialization Matters

 

4.1 Development Matters.

 

(a) Company Responsibilities during the Company Development Period.

 

(i) During the Company Development Period, Company shall be responsible for, and
shall conduct, each of the Company Development Activities, including sponsorship
and conduct of the Designated Clinical Trials. Subject to the authority of the
JPT with respect to Critical Matters, during the Company Development Period,
Company shall reasonably consult with, and consider in good faith any input
provided by, Amgen regarding any material plans or decisions regarding the
Company Development Activities.

 



 -15- 

 

 

(ii) During the Company Development Period, Company shall be responsible for all
costs and liabilities (subject to Amgen’s indemnification obligations pursuant
to Section 13.2) associated with the conduct of the Company Development
Activities (which, for clarity, excludes any costs or liabilities incurred by or
on behalf of Amgen in its performance of the Amgen Development Activities, its
performance of its obligations under this Agreement or in its provision of
assistance to Company as contemplated by this Agreement). From the Effective
Date until two (2) years after the payment of the Company Development Milestone,
Company shall keep complete and accurate records, in reasonable detail,
pertaining to the costs and liabilities incurred by Company associated with the
conduct of the Company Development Activities (such documented costs and
liabilities in aggregate, the “Company Development Costs”).

 

(i) From the Effective Date until two (2) years after the payment of the Company
Development Milestone, Amgen shall have the right, upon 30 days’ prior written
notice to Company, to cause, at Amgen’s costs, an independent, certified
international public accounting firm reasonably acceptable to Company to audit
Company’s records relating to the Company Development Costs during Company’s
normal business hours with the purpose of confirming the amount of the Company
Development Costs. The accounting firm shall disclose to Company only whether
the reported Company Development Costs are correct or incorrect and the specific
details concerning any discrepancies. No other information shall be provided to
Amgen. The accounting firm shall provide Company with a copy of any disclosures
or reports made to Amgen and Company shall have an opportunity to discuss such
disclosures or reports with Amgen and the accounting firm. Information,
disclosures, or reports arising from any such examination shall be Confidential
Information of Company subject to the confidentiality and other obligations of
Article ‎11.

 

(b) Amgen Responsibilities during the Company Development Period.

 

(i) During the Company Development Period, Amgen shall be responsible for, and
shall use Commercially Reasonable Efforts to conduct, each of the Amgen
Development Activities. Subject to the authority of the JPT with respect to
Critical Matters, during the Company Development Period, Amgen shall reasonably
consult with, and consider in good faith any input provided by, Company
regarding any material plans or decisions regarding the Amgen Development
Activities.

 

(ii) During the Company Development Period, Amgen shall be responsible for all
costs associated with the conduct of the Amgen Development Activities (which,
for clarity, excludes any costs or liabilities incurred by or on behalf of
Company in its performance of the Company Development Activities, its
performance of its obligations under this Agreement or its provision of
assistance to Amgen as contemplated by this Agreement).

 

(iii) Notwithstanding anything to the contrary in this Agreement, during the
Company Development Period, Amgen shall be entitled to amend the Development
Plan to allow Amgen or its Affiliates or Sublicensees to conduct any development
activities with respect to a Product (including the sponsorship and conduct of a
clinical study), provided that (A) Amgen shall be responsible for all costs
associated with such activities and that such activities shall be deemed Amgen
Development Activities and (B) Amgen shall not unreasonably disregard input from
Provention on such Amgen Development Activities.

 



 -16- 

 





 

(c) Amgen Responsibilities following the Company Development Period. Following
the Company Development Period, subject to Sections 3.2 and 3.3, Amgen shall
have the sole right to develop the Products. Following the Company Development
Period, Amgen shall bear all costs associated with development activities
relating to Products. In the event that Amgen elects to pay the Company
Development Milestone, it shall use Commercially Reasonable Efforts to obtain
Regulatory Approval for Products for the NRCD Indication in at least one of the
Major Markets and thereafter to Exploit Products in at least one of the Major
Markets.

 

4.2 Regulatory Matters.

 

(a) Transfer of Regulatory Filing and Global Safety Database.

 

(i) Upon Execution of this Agreement. As promptly as practicable, but no later
than ninety (90) days after the Effective Date, or as otherwise agreed by the
parties in writing, Amgen shall transfer and assign to Company any Regulatory
Filings controlled by Amgen for the Products and the Global Safety Database
(such date of transfer and assignment, the “Initial Regulatory Filing Transfer
Date”). During the Company Development Period, Company (or its designee) shall
file and hold title to Regulatory Filings relating to the Products. From the
Initial Regulatory Filing Transfer Date until the CDM Regulatory Filing Transfer
Date (if it occurs), as between the parties, subject to the authority of the JPT
with respect to Critical Matters and Section 4.2(c) below, Company will be
responsible for preparing, filing and maintaining, and will own, all Regulatory
Filings and related submissions with respect to the Products and will bear the
cost of such preparation, filing, maintenance and ownership (such role, the
“Regulatory Lead”). From the Initial Regulatory Filing Transfer Date until the
CDM Regulatory Filing Transfer Date (if it occurs), as between the parties,
subject to the authority of the JPT with respect to Critical Matters and Joint
Decision Matters, Company shall permit and reasonably support cross-referencing
from Company-owned Regulatory Filings to Regulatory Filings in respect of
investigator sponsored studies in respect the Product, to which studies Company
has no reasonable objection. Furthermore, either party shall have the right to
request (and the other party shall not unreasonably withhold, condition or delay
its consent to such request) that the parties use appropriate measures to
protect the parties’ proprietary or confidential information in any Regulatory
Filing (for example, redacting, as permitted, sensitive or proprietary
information in a Regulatory Filing or Amgen separately submitting Regulatory
Filings that contain Amgen proprietary manufacturing information.

 

(ii) Following the CDM Date. As promptly as practicable, but no later than
ninety (90) days, after the CDM Date, or as otherwise agreed by the parties,
Company shall transfer and assign to Amgen any Regulatory Filings controlled by
Company for the Products and the Global Safety Database (such date of transfer
and assignment, the “CDM Regulatory Filing Transfer Date”). From and after the
CDM Regulatory Filing Transfer Date, Amgen (or its designee) shall file and hold
title to Regulatory Filings relating to the Products. From and after the CDM
Regulatory Filing Transfer Date, as between the parties, Amgen will be the
Regulatory Lead.

 

 -17- 

 

 



(b) Safety Matters. At all times after the Effective Date and prior to the CDM
Date, Company shall (i) retain responsibility for maintaining the Global Safety
Database, developmental core safety information (“DCSI”), Investigator Brochure
(“IB”), and core data sheet (if any) (“CDS”), (ii) incorporate into the Global
Safety Database safety events reported by investigator sponsored studies in
respect of the Product, and (ii) retain all expedited and periodic regulatory
reporting responsibilities for the Products, including but not limited to
producing and submitting the Products’ Development Safety Update Reports and any
regional equivalents, in accordance with applicable law (each, a “DSUR”).
Subject to the authority of the JPT with respect to Critical Matters and Joint
Decision Matters, Company shall provide Amgen with the opportunity to review and
comment on (i) each new version of the DCSI, IB, CDS, and DSUR; (ii) any Dear
Investigator letter; and (iii) any response to a material regulatory safety
query from a Regulatory Authority, in each case, prior to finalization and/or
submission to a Regulatory Authority, and Company shall consider Amgen’s
comments in good faith. Following the CDM Date, the parties shall work in good
faith to agree on a reasonable and orderly transition of such responsibilities
from Company to Amgen until such time as they have executed the
Pharmacovigilance Agreement described in Section 4.1(d). Company shall promptly
notify Amgen of any material safety issues (e.g., clinical trial holds, new
material safety risks, material developments in or changes to any safety risk
management activities).

 

(c) Regulatory Meetings and Communications during Company Development Period.
During the Company Development Period, the following provisions shall apply:

 

(i) Company shall consult with Amgen reasonably in advance of the date of any
anticipated meeting with a Regulatory Authority that concerns a Product and
shall consider any timely recommendations made by Amgen in preparation for such
meeting. Up to three (3) representatives of Amgen, in each case, with
appropriate subject matter expertise, may attend scheduled meetings between
Company and the applicable Regulatory Authority with respect to any Product, to
the extent permissible by such Regulatory Authority. Company shall (x) inform
Amgen of any unscheduled teleconferences and meetings (other than
teleconferences and meetings that are immaterial or solely administrative in
nature) with Regulatory Authorities with respect to any Product reasonably
promptly after they occur and (y) promptly notify Amgen of, and provide a copy
of (or, in the case of oral correspondence or communication, a reasonably
detailed summary of), any material correspondence or other material
communication from any Regulatory Authority relating to any Product.

 

(ii) Unless exigent action is required with respect to such Regulatory Filing or
a material communication with a Regulatory Authority with respect to a given
Product or unless otherwise determined by the JPT, Company shall provide Amgen
with copies of all material Regulatory Filings (which, for clarity, shall not be
required to include communications that are immaterial or solely administrative
in nature) within a reasonable amount of time (but in any event, no less than
ten (10) business days to the extent a response is not required earlier) prior
to submission and reasonably consider comments of Amgen (but in the event of a
disagreement between the parties with respect to such comments and proposed
revisions, such matter shall be escalated to the JPT for review). Company shall
consult with Amgen regarding, and keep Amgen informed of, the status of the
preparation of all Regulatory Filings (which, for clarity, shall not be required
to include communications that are immaterial or solely administrative in
nature) it submits, Regulatory Authority review of any such Regulatory Filings,
and all Regulatory Approvals that it obtains, in each case, with respect to the
applicable Product. Company shall provide to the other party copies of all final
Regulatory Filings it submits promptly after the submission.

 

 -18- 

 

 

(d) Pharmacovigilance Agreement. Following the Effective Date, at the request of
either party, the parties agree to negotiate in good faith a pharmacovigilance
agreement governing the coordination of collection, investigation, reporting,
and exchange of information concerning adverse events with respect to the
applicable Product, sufficient to permit each party, its Affiliates and
Sublicensees to comply with applicable law (the “Pharmacovigilance Agreement”).

 

4.3 Manufacturing and Supply Matters.

 

(a) Clinical Supply. Amgen shall be responsible (either by itself, or by the use
of a Third Party contract manufacturer) for the manufacture and supply of
Products in accordance with the Supply Agreement and the Quality Agreement. For
clarity, Amgen shall have sole decision-making rights for (subject to
consultation with the Company and due consideration of comments from the
Company), and bear all costs associated with, supplying all Products that are
required for the Designated Clinical Trials.

 

(b) Supply Agreement. Within ninety (90) days following the Effective Date, the
parties will negotiate in good faith and enter into a clinical supply agreement
(the “Supply Agreement”) on the terms set forth in the Supply Agreement Term
Sheet attached hereto as Exhibit B, for the supply of Products to Company for
use in the Designated Clinical Trials and other activities contemplated in the
Development Plan. For clarity, the Supply Agreement shall provide that, subject
to the terms thereof, Amgen shall supply Company’s reasonable requirements of
Drug Product (defined in Exhibit B) to conduct the Company Development
Activities at no cost to the Company.

 

(c) Quality Matters. Within ninety (90) days following the Effective Date, the
parties will negotiate in good faith and enter into a quality agreement (the
“Quality Agreement”) with respect to quality matters for the supply of Products
as contemplated under the Supply Agreement.

 

(d) Process Development. During the Company Development Period, Amgen shall use
Commercially Reasonable Efforts, at its own expense, to conduct commercial
process development with respect to the Products and shall keep Company
reasonably apprised of developments relating to the foregoing. Amgen shall have
sole decision-making rights for commercial process development matters (subject
to consultation with the Company and due consideration of any comments provided
by the Company in good faith). Following the CDM Date, Amgen shall be
responsible for all process development matters and the costs relating thereto.

 

4.4 Commercialization Matters.

 

(a) During the Company Development Period, subject to the authority of the JPT
with respect to Critical Matters, the parties shall discuss in good faith any
material matter or issue relating to or affecting commercialization of the
Products, including, but not limited to, matters relating to manufacturing.
Following the CDM Date, Amgen shall have the sole right to, and shall bear all
costs associated with, commercialization of the Products.

 

 -19- 

 

 

4.5 Information Sharing.

 

(a) Data Packages.

 

(i) As promptly as practicable following completion of each Designated Clinical
Trial or other study (including clinical and non-clinical) with respect to a
Product conducted by or on behalf of Company during the Company Development
Period and, in any event, no later than one hundred twenty (120) days following
database lock of such Designated Clinical Trial or other study, Company shall
prepare and deliver to Amgen the Data Package for such Designated Clinical Trial
or other study. Moreover, during the Company Development Period, Company shall
provide to Amgen, when available following database lock of each Designated
Clinical Trial, top-line data summaries, summaries of draft data generated prior
to completion of the applicable Data Package and raw data from each Designated
Clinical Trial. To the extent that Company performs an interim data review, or
otherwise reviews or receives material data prior to completion of a Designated
Clinical Trial or other study, Company shall promptly make available to Amgen
such data and/or the results of such review, as applicable.

 

(ii) As promptly as practicable following completion of each clinical and
non-clinical study with respect to a Product conducted by or on behalf of Amgen
during the Company Development Period and, in any event, no later than one
hundred twenty (120) days following database lock of such study, Amgen shall
prepare and deliver to Company the Data Package for such study. To the extent
that Amgen performs an interim data review, or otherwise reviews or receives
material data prior to completion of any such study, Amgen shall promptly make
available to Company such data and/or the results of such review, as applicable.

 

(b) Annual Updates. Following the CDM Date and prior to the payment of any
Approval Milestones or royalties under this Agreement, Amgen would provide
annual updates to the Company regarding the development and commercialization of
the Product.

 

4.6 Conduct of Activities.

 

(a) In performing all activities hereunder, each party shall (and shall cause
its Affiliates and Sublicensees, as applicable, to) use relevant facilities and
equipment in a good scientific manner and in compliance with applicable
scientific standards, laboratory practices and legal and regulatory
requirements, and retain adequately trained personnel and engage and control
adequately qualified internal or external personnel and collect and develop all
relevant Know-How for the research, development and commercialization of
Products.

 

(b) Each party (and its Affiliates and Sublicensees, as applicable) shall
perform its respective activities with respect to Products in good scientific
manner and in compliance with all requirements of applicable laws, rules and
regulations, including (as applicable): the U.S. Federal Food, Drug and Cosmetic
Act, as amended (FFDCA), the U.S. Public Health Service Act (PHSA), the rules
governing medicinal products in the European Union and further national
legislation, regulatory provisions regarding protection of animal or human
subjects, GCP, GLP, GMP, IND regulations, and any conditions imposed by a
Regulatory Authority, and comparable statutes and regulatory requirements in
other jurisdictions.

 

 -20- 

 

 

(c) Each party shall be entitled to utilize the service of Third Parties to
perform Exploitation activities with respect to Products in the Territory other
than Japan; provided, that any such Third Party service provider relationship
shall be in writing and shall be subject to, and consistent with, the terms and
conditions of this Agreement and such party shall be responsible for compliance
with the terms and conditions of this Agreement by any such Third Party service
provider.

 

5. Grant of Licenses

 

5.1 License Grant to Amgen. Subject to the terms and conditions of this
Agreement, during the Term, Company hereby grants to Amgen:

 

(a) an exclusive (even as to Company and its Affiliates, except as expressly set
forth herein and subject to Company and its Affiliates retaining the
non-exclusive rights reasonably necessary or useful to perform Company’s
obligations under the Development Plan), worldwide, royalty-bearing license,
with the right to grant sublicenses as provided in Section 5.4, under the
Company Technology and Company’s rights under the Joint Invention Patents, to
Exploit Products in the Field in the Territory; and

 

(b) a non-exclusive, worldwide, royalty-free license, with the right to grant
sublicenses as provided in Section 5.4, under the Company Technology and
Company’s rights under the Joint Invention Patents, to perform Amgen’s
obligations under the Development Plan during the Company Development Period.

 

5.2 License Grant to Company. Subject to the terms and conditions of this
Agreement, during the Term, Amgen hereby grants to Company a non-exclusive,
worldwide, royalty-free license, with the right to grant sublicenses as provided
in Section 5.4, under the Amgen Technology and Amgen’s rights under the Joint
Invention Patents, to perform Company’s obligations under the Development Plan
during the Company Development Period.

 

5.3 Mutual License Grant. For those countries where a specific license is
required for a joint owner of a Joint Invention Patent to practice such Joint
Invention Patents in such countries, (a) Company hereby grants to Amgen a
perpetual, irrevocable, non-exclusive, worldwide, royalty-free, fully paid-up
license, transferable and sublicensable, under Company’s right, title and
interest in and to all Joint Invention Patents to use such Inventions in
accordance with Section 5.1, and without accounting or financial payment to
Company and without Company’s consent, and (b) Amgen hereby grants to Company a
perpetual, irrevocable, non-exclusive, worldwide, royalty-free, fully paid-up
license, transferable and sublicensable, under Amgen’s right, title and interest
in and to all Joint Invention Patents to use such Inventions in accordance with
Section 5.2, and without accounting or financial payment to Amgen and without
Amgen’s consent.

 

5.4 Sublicenses. Each party shall have the right to grant sublicenses under the
licenses granted to it under Section 5.1 or 5.2, as applicable, to any Affiliate
or Third Party. Any and all sublicenses granted hereunder shall be in writing
and shall be subject to, and consistent with, the terms and conditions of this
Agreement. Each party shall be responsible for compliance with the terms and
conditions of this Agreement by its Sublicensees and Affiliates to whom it
grants any sublicense hereunder and will continue to be responsible for the full
performance of all of such party’s obligations under the Agreement. Within 30
days after execution, each party shall provide the other party with a full and
complete copy of each agreement granting a sublicense to any Third Party
Sublicensee (provided that a party may redact any confidential information
contained therein that is not necessary or useful to confirm compliance with
this Agreement). For clarity, the obligation to provide a copy of each
sublicense agreement includes the agreements granted through multiple tiers of
sublicensing.

 

 -21- 

 

 

5.5 Reserved Rights. Subject only to the rights expressly granted under Sections
5.1, 5.2 or 5.3, and the obligations set forth in Articles 5 and 6, each party
hereby expressly reserves all rights to practice, and to grant licenses under,
the Amgen Technology or Company Technology, as applicable, for any and all
purposes, including to conduct all activities of such party pursuant to the
Development Plan.

 

5.6 No Implied License. No right or license under any Patents or other
intellectual property rights of a party is granted or shall be granted by
implication to the other party, and each party covenants not to practice or use
any Patents or other intellectual property rights of the other party except
pursuant to the licenses expressly granted in this Agreement or any other
written agreement between the parties. All such rights or licenses are or shall
be granted only as expressly provided in the terms of this Agreement. Each party
further covenants and agrees that it shall not (and shall cause its Affiliates
and Sublicensees not to), either directly or indirectly, use the Company
Technology (in the case of Amgen), or the Amgen Technology (in the case of
Company), in any manner not expressly set forth in Sections 5.1 or Section 5.2,
as applicable.

 

6. Exclusivity.

 

6.1 Exclusivity During Company Development Period. During the Company
Development Period, except with respect to Products, (a) Company shall not, and
shall cause its Affiliates not to, directly or indirectly, [*****], and (b)
Amgen shall not, and shall cause its Affiliates not to, directly or indirectly,
[*****].

 

6.2 Exclusivity Following Company Development Period.

 

(a) Following the CDM Date, except with respect to Products, Company shall not,
and shall cause its Affiliates not to, directly or indirectly, [*****], provided
that, in lieu of being subject to the restrictions set forth in this Section
6.2(a), the Company may elect, by written notice to Amgen at any time following
the CDM Date, at its sole option, to forgo the Company’s rights to receive
future royalty payments due under Section 7.2 of this Agreement, in which case,
the provisions of this Subsection 6.2(a) will no longer apply to the Company.
For the avoidance of doubt, in the event that Amgen elects not to pay the
Company Development Milestone, then then the exclusivity provisions set forth in
this Section 6.2(a) above shall not apply.

 

(b) In the event that Amgen elects not to pay the Company Development Milestone
and the parties enter into the Termination License Agreement, then the
Termination License Agreement shall provide that, except with respect to
Products, Amgen shall not, and shall cause its Affiliates not to, directly or
indirectly, [*****], provided that, in lieu of being subject to the restrictions
set forth in this Section 6.2(b), Amgen may elect, by providing notice at any
time following the CDM Date, at its sole option, to forgo Amgen’s rights to
receive any future royalty payments from the Company due under the Termination
License Agreement, in which case the provisions of this Subsection 6.2(b) will
no longer apply to Amgen. For the avoidance of doubt, in the event that Amgen
elects to pay the Company Development Milestone, then then the exclusivity
provisions set forth in this Section 6.2(b) above shall not apply.

 

 -22- 

 

 

7. Investment, Fees and Payments

 

7.1 Milestone Payments.

 

(a) Company Development Milestone. Within 30 days following the CDM Date, Amgen
will pay the Company a one-time milestone payment of an amount of cash equal to
One Hundred and Fifty Million Dollars ($150,000,000) (such cash payment amount,
the “Company Development Milestone”).

 

(b) Approval Milestone. Within ten (10) business days after the receipt by Amgen
(or any of its Affiliates or Sublicensees) of the first Regulatory Approval of
an [*****] for the first Product by the applicable Regulatory Authority in any
Major Market (the “Approval Milestone”), Amgen shall notify Company in writing
of such occurrence. Thereafter, Amgen will pay to the Company milestone payment
of an amount of cash equal to [*****] Dollars ($[*****]) (the “Milestone
Payment”) within forty five (45) days of its delivery of notice thereof. The
Milestones Payment is non-creditable and non-refundable and shall be due and
payable upon the occurrence of the Approval Milestone regardless of any failure
by Amgen to provide the notice required by Section 7.1(b). For clarity, the
Milestone Payment is payable only once.

 

7.2 Royalty Payments.

 

(a) On country-by-country and Product-by-Product basis, during the Royalty Term,
Amgen shall pay to Company royalties on Net Sales of a Product at the applicable
rate set forth below with respect to Net Sales of such Product in a given
Calendar Year:

 

Net Sales of the applicable Product in the Territory in any Calendar Year 
Royalty Due to Company (as a percentage of Net Sales)  [*****]   [*****]%
[*****]   [*****]% [*****]   [*****]%

 

Notwithstanding the foregoing, sales in Japan shall only be included in Net
Sales from and after the termination of [*****] under the Japan Agreement.

 

(b) Amgen shall have the right (but not the obligation), at its own expense
(subject to the reduction provided for by this Section 7.2(b)), for obtaining
any licenses from any Third Parties to Patents that cover Company Technology or
a Product that Amgen determines may be [*****] to allow Amgen and its
Sublicensees to Exploit a given Product in a particular country (each such
Patent, a “Third Party Patent”). If Amgen obtains such a license to a Third
Party Patent, Amgen shall be entitled to credit [*****]% of the fees, royalties,
milestones, settlements or other payments paid to such Third Party during a
Calendar Quarter from the royalty payment otherwise payable by Amgen to Company
pursuant to this Section 7.2 with respect to such Product and such country in
such Calendar Quarter, subject to Section 7.2(d). Notwithstanding the foregoing,
Amgen shall not be entitled to a credit under this Section with respect to any
royalties due pursuant to that certain [*****] (the “[*****]”), by and between
Amgen and [*****], dated as of [*****].

 

 -23- 

 

 

(c) On a country-by-country and Product-by-Product basis, in the event that (i)
the Exploitation of a Product is not Covered by a Valid Claim of a Specified
Patent in such country, then the royalty rate set forth in Section 7.2 with
respect to Net Sales for such Product in such country shall be reduced by
[*****] percent ([*****]%), effective as of the date such Product is no longer
Covered by a Valid Claim of a Specified Patent in such country; and (ii) a
pharmaceutical product which may lawfully be substituted for a Product by a
pharmacy or other dispenser without the need for action by a physician is
launched in such country, then the royalty rate set forth in Section 7.2 with
respect to Net Sales for such Product in such country shall be reduced by an
additional [*****] percent ([*****]%).

 

(d) The maximum aggregate reduction with respect to any Product in any Calendar
Quarter during the applicable Royalty Term in any country pursuant to Sections
7.2(b) and (c) shall be [*****] percent ([*****]%).

 

7.3 Mutual Convenience of the Parties. The royalty and other payment obligations
set forth hereunder have been agreed to by the parties for the purpose of
reflecting and advancing their mutual convenience, including the ease of
calculating and paying royalties and other amounts to Company. Amgen hereby
stipulates to the fairness and reasonableness of such royalty and other payments
obligations and covenants not to allege or assert, nor to allow any of its
Affiliates or sublicensees, as applicable, to allege or assert, nor further to
cause or support any other Third Parties to allege or assert, that any such
royalty or other payments obligations are unenforceable or illegal in any way.

 

7.4 Subscription Agreement; Purchase of Company Stock.

 

(a) Amgen and Company agree that, upon the first occurrence of either (i) an
Equity Event or (ii) Non-Dilutive Payment Event, then (x) Amgen will enter into
a subscription agreement in substantially the form attached hereto as Exhibit E
(the “Subscription Agreement”) or other agreement pursuant to Section 7.4(d)
(such agreement, the “Other Agreement”), as applicable, and, in accordance with
and subject to the terms of this Agreement and the Subscription Agreement or the
Other Agreement, as applicable, purchase Twenty Million Dollars ($20,000,000) of
“restricted” securities of the Company (such amount, as may be reduced pursuant
to this Section 7.4, the Subscription Agreement or the Other Agreement, the
“Amgen Investment Amount”), and (y) Company will enter into the Subscription
Agreement or the Other Agreement, as applicable, and, in accordance with and
subject to the terms of this Agreement and the Subscription Agreement or the
Other Agreement, as applicable, issue and sell to Amgen the Amgen Investment
Amount of “restricted” securities of the Company. Company shall provide to Amgen
written notice of the reasonable likelihood of the upcoming occurrence of an
Equity Event (or, if applicable, a Qualified Financing or Follow on Financing)
or a Non-Dilutive Payment Event as soon as reasonably practicable following
Company’s awareness thereof. Following Amgen’s receipt of such notice, the
parties will coordinate in good faith to facilitate the transaction contemplated
in this Section 7.4 and the Subscription Agreement or Other Agreement, as
applicable.

 

 -24- 

 

 

(b) In the event a Qualified Financing occurs prior to a Non-Dilutive Payment
Event or Equity Event, notwithstanding the first sentence of Section 7.4(a),
Amgen and the Company shall purchase and sell, as applicable, the amount of
Company securities set forth in this Section 7.4(b) as contemplated in Section
7.4(a) and shall remain obligated to purchase and sell, as applicable, Company
securities as contemplated in Section 7.4(a) upon the occurrence of either a
Follow on Financing or a subsequent Non-Dilutive Payment Event, as set forth in
this Section 7.4(b), until Amgen has purchased the Amgen Investment Amount of
such securities; provided that, upon the first occurrence of a Qualified
Financing, Amgen shall purchase “restricted” securities of the Company alongside
any such Qualified Financing in an amount equal to $[*****] (y) the proportion
of Company net proceeds (excluding the any amount invested by Amgen in such
financing) from such Qualified Financing $[*****]; provided further that in the
event of any Follow on Financing, Amgen shall purchase “restricted” securities
of the Company alongside any such Follow on Financing in an amount equal to (x)
$[*****] the aggregate amount paid by Amgen in all previous Qualified Financing
and Follow on Financings, [*****] (y) the proportion of Company net proceeds
(excluding the any amount invested by Amgen in such financing) from such Follow
on Financing [*****] the amount of (A) $[*****] (B) the aggregate amount raised
by the Company in all previous Qualified Financing and Follow on Financings
(excluding the any amount invested by Amgen in such financing).

 

For purposes of illustration [*****].

 

(c) For clarity, notwithstanding anything in this Agreement, the Subscription
Agreement or the Other Agreement, as applicable, to the contrary, Amgen shall
have no obligation to purchase securities of the Company in an amount greater
than $20,000,000 or that would cause Amgen to hold securities of the Company in
excess of the Purchase Cap, provided the foregoing shall not relieve Amgen of
its obligation to purchase equity securities of the Company up to and including
the Purchase Cap subject to the terms and conditions set forth herein. For
purposes of this Agreement, “Purchase Cap” means that number of shares of
capital stock of the Company, which, after giving effect to such purchase, would
equal [*****] percent ([*****]%) of the Company’s outstanding shares of common
stock (“Common Stock”) as of the date of such issuance.

 

(d) In the event of one or more Equity Event(s), Amgen shall, at its option,
either (i) purchase the type of securities purchased by the investors in such
transaction(s) at a purchase price per share equal to the price paid by such
investors, or (ii) purchase Common Stock; provided, however, that, if an Equity
Event involves the sale of securities other than of Common Stock and Amgen
elects to purchase such securities, in lieu of executing the Subscription
Agreement, Amgen shall effect the purchase of such securities by executing and
delivering an agreement containing substantially the same terms and conditions
as the agreements entered into by the other investors in connection with such
Equity Event; provided further that, notwithstanding the foregoing, (x) if such
financing is a registered offering under the Securities Act, the securities to
be purchased by Amgen shall be issued as “restricted” securities under the
Securities Act and (y) in connection with an Equity Event, the price per share
of Common Stock paid by Amgen, or the conversion price of the securities issued
in such financing or series of related financings, as applicable, shall be no
greater than the closing price of the Company’s Common Stock on the Nasdaq Stock
Market on the date of execution of the definitive agreement for the purchase of
such securities in such Equity Event.

 

 -25- 

 

 

(e) In the event of a Non-Dilutive Payment, then Amgen shall acquire $20 million
in shares of Common Stock at a price per share equal to the [*****] (defined
below). The shares of Common Stock or other securities purchased pursuant to
this Agreement and the Subscription Agreement or Other Agreement, as applicable,
will be subject to a six (6) month lockup on sales and other transfers as
described under Section V. of the Form of Subscription Agreement attached hereto
as Exhibit E.

 

(f) For purposes of this Agreement, [*****]. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

(g) Notwithstanding anything to the contrary in this Section 7.4, in the event
that Amgen terminates this Agreement pursuant to Section 12.2, 12.3(a), 12.3(b)
or 12.3(c) or this Agreement terminates pursuant to Section 12.3(e), in each
case, Amgen shall have no obligation to purchase any securities of the Company
pursuant to this Section 7.4.

 

8. Payment; Records; Audits

 

8.1 Payment; Reports. The royalty payments due by Amgen to Company under Section
7.2 shall be calculated, reported and paid for each Calendar Quarter within
forty five (45) days after the end of each Calendar Quarter during which the
applicable Net Sales occurred and shall be accompanied by a report setting forth
Net Sales of Products by Amgen and its Affiliates and Sublicensees in reasonably
sufficient detail (which shall include a breakdown of each deduction from gross
sales) to permit confirmation of the accuracy of the royalty payment made,
including the gross sales and Net Sales of each Product, on a country-by-country
basis, and the exchange rates used in accordance with Section ‎8.2.

 

8.2 Manner and Place of Payment. All references to dollars and “$” herein shall
refer to U.S. dollars. When conversion of payments from any currency other than
U.S. dollars is required, such conversion shall be calculated using the average
rate of exchange over the applicable Calendar Quarter to which the sales relate,
in accordance with GAAP and the then current standard methods of Amgen or the
applicable Sublicensee, to the extent reasonable and consistently applied;
provided, however, that if, at such time, Amgen or the applicable Sublicensee
does not use a rate for converting into U.S. dollar equivalents that is
maintained in accordance with GAAP, then such party shall use an exchange rate
equal to the rate of exchange for the currency of the country from which such
payments are payable as published by The Wall Street Journal, Western U.S.
Edition, as of the last day of the applicable Calendar Quarter in which the
applicable sales were made (or, if unavailable on such date, the first date
thereafter on which such rate is available). All payments hereunder shall be
payable in U.S. dollars. All payments owed under this Agreement shall be made by
wire transfer in immediately available funds to a bank and account designated in
writing by the receiving party, unless otherwise specified in writing by such
party.

 

 -26- 

 

 

8.3 Taxes.

 

(a) The parties acknowledge and agree that it is their mutual objective and
intent to minimize, to the extent feasible, taxes payable with respect to their
collaborative efforts under this Agreement and that they shall use their
commercially reasonable efforts to cooperate and coordinate with each other to
achieve such objective. For the avoidance of doubt, as between the parties,
Amgen shall be responsible for any Branded Prescription Drug Fees that may be
levied under section 9008 of the Affordable Care Act with respect to any Product
sold.

 

(b) Subject to this Section ‎8.3‎(b), Company will pay any and all taxes levied
on account of any payments made to it under this Agreement. If any taxes are
paid or required to be withheld by Amgen for the benefit of Company on account
of any payments payable to Company under this Agreement, Amgen will (i) deduct
such taxes from the amount of payments otherwise due to Company, (ii) timely pay
the taxes to the proper taxing authority, (iii) send proof of payment to Company
as promptly as practicable following such payment and (iv) cooperate with
Company in any way reasonably required by Company to obtain available
reductions, credits or refunds of such taxes.

 

(c) All remuneration amounts payable by Amgen to Company are net amounts. Amgen
shall be responsible for all Value Added Taxes (“VAT”), if any, attributable to
transactions contemplated by this Agreement upon receipt of a valid VAT invoice
and without any offset or reimbursement from Company. Company shall cooperate
with Amgen in any way reasonably requested by Amgen to obtain available
reductions, credits or refunds of any VAT amounts attributable to transactions
contemplated by this Agreement. For clarity, this Section 8.3‎(c) is not
intended to limit Amgen’s right to deduct value-added taxes in determining Net
Sales.

 

(d) In the event that any tax is owing as a result of any action by Amgen,
including any assignment or sublicense (including assignment to, or payment
hereunder by, another Amgen-related entity or Affiliate), or any failure on the
part of Amgen or its Affiliates to comply with applicable tax laws or filing or
record retention requirements, that has the effect of modifying the tax
treatment of Company hereto, then the payment in respect of which such tax is
owing shall be made without deduction for or on account of such tax to ensure
that Company receives a sum equal to the sum which it would have received had
such tax not been due or otherwise, and any such payment shall be made after
deduction of such tax. Each party shall cooperate with the other party in any
way reasonably requested by the other party to minimize the tax implications of
any such action.

 

(e) As between the parties and with respect to Products in the U.S., Amgen shall
be solely responsible for the annual fee on branded prescription pharmaceutical
manufacturers and importers, imposed on Amgen, or its Affiliates or
Sublicensees, pursuant to Section 9008 of the Patient Protection and Affordable
Care Act, Pub. L. No. 111-148 (as may be amended).

 

 -27- 

 

 

8.4 Records; Audit. During the Term and for three years thereafter, Amgen shall
keep, and shall cause its Affiliates and Sublicensees to keep, complete and
accurate records pertaining to the sale or other disposition of Product in
sufficient detail to permit Company to confirm the accuracy of payments due
hereunder. Company shall have the right, upon 30 days’ prior written notice to
Amgen, to cause an independent, certified international public accounting firm
reasonably acceptable to Amgen to audit such records during Amgen’s normal
business hours with the purpose of confirming the number of Product units sold,
the gross sales and Net Sales of Product, the royalties payable, the method used
to calculate the royalties payable, and the exchange rates used in accordance
with Section ‎8.2. The audit shall be limited to pertinent records kept by Amgen
and its Affiliates and Sublicensees for any year ending not more than 36 months
prior to the date of the written notice. An audit under this Section ‎8.4 shall
not occur more than once in any Calendar Year. The accounting firm shall
disclose to Company only whether the reports are correct or incorrect and the
specific details concerning any discrepancies. No other information shall be
provided to Company. The accounting firm shall provide Amgen with a copy of any
disclosures or reports made to Company and Amgen shall have an opportunity to
discuss such disclosures or reports with Company and the accounting firm.
Information, disclosures, or reports arising from any such examination shall be
Confidential Information of Amgen subject to the confidentiality and other
obligations of Article ‎11. Prompt adjustments shall be made by the parties to
reflect the results of such audit (but in no event later than 45 days
thereafter). Company shall bear the full cost of such audit unless such audit
discloses a variance of more than [*****]% of the payments due under this
Agreement, in which case, Amgen shall bear the full cost of such audit.

 

8.5 Late Payments. In the event that any payment due under this Agreement is not
sent to Company when due in accordance with the applicable provisions of
Sections ‎7.1, 7.2, or ‎8.1, the payment shall accrue interest from the date due
at the prime rate as reported by Citibank N.A., plus [*****]% per year
calculated on the number of days such payment is delinquent, compounded annually
and computed on the basis of a 365-day year; provided, however, that in no event
shall such rate exceed the maximum legal annual interest rate. The payment of
such interest shall not limit Company from exercising any other rights it may
have as a consequence of the lateness of any payment.

 

9. Intellectual Property

 

9.1 Ownership of Inventions.

 

(a) Inventorship and ownership of any Inventions will be determined in
accordance with the standards of inventorship and conception under U.S. patent
laws (without reference to any conflict of law principles).

 

(b) Without modifying or limiting the ownership and rights as provided for in
Section ‎9.1(a), each party shall, prior to any public disclosure (including,
for example, clinicaltrials.gov submissions or the like, manuscripts, posters,
presentations, or abstracts) or filing of a Patent application, disclose to the
other party each Invention, other than Inventions relating to proprietary
manufacturing technology and process development technology, or, to the extent
not specifically related to the Product or the Development Plan, combination
product technology, drug delivery device technology, digital health technology,
or patient support services technology, and shall allow reasonably sufficient
time (at least 30 days from the date of receipt by the other party) for comment
and review by the other party as to whether such other party would recommend for
a Patent to be filed (but only by the party or parties who is or are entitled to
do so in accordance with Section ‎9.2). The parties will work together to
resolve any issues regarding inventorship or ownership of Inventions; provided,
that the final decision on whether to file a Patent on an Invention shall be (x)
with respect to Inventions relating to proprietary manufacturing or process
development technology, in the sole discretion of Amgen, and (y) Inventions not
relating to proprietary manufacturing or process development technology, (i)
during the Company Development Period, in the sole discretion of the party
owning such Invention, after considering in good faith comments from the
non-owning party, and (ii) following the Company Development Period, (1) in the
sole discretion of Amgen, after considering in good faith comments from Company,
if Amgen elects to pay the Company Development Milestone, and (2) in the sole
discretion of Company, after considering in good faith comments from Amgen, if
Amgen elects not to pay the Company Development Milestone and the Termination
License Agreement shall provide for the foregoing.

 

 -28- 

 

 

(c) Each party shall perform its activities under this Agreement through
personnel who are subject to written obligations to assign intellectual property
created in the course of their employment to such party or its Affiliate.

 

(d) Except as expressly provided in this Agreement, or pursuant to the
Termination License Agreement it is understood that neither party will have any
obligation to obtain any approval or consent of, nor pay a share of the proceeds
to or account to, the other party to practice, enforce, license, assign or
otherwise exploit inventions or intellectual property owned jointly by the
parties hereunder, including any Joint Inventions or Joint Invention Patents,
and each party hereby waives any right it may have under the laws of any
jurisdiction to require such approval, consent or accounting. Each party agrees
to cooperate with the other party, as reasonably requested and at the requesting
party’s reasonable expense, and to take such actions, at the requesting party’s
reasonable expense, as may be required to give effect to this Section 9.1‎(d) in
a particular country in the Territory.

 

(e) For clarity, (i) Amgen shall own all right, title and interest in and to all
Amgen Technology (including, without limitation, manufacturing technology,
process development technology, combination product technology, drug delivery
device technology, digital health technology, or patient support services
technology) and any modifications, improvements, or customizations thereof, and
(ii) Company shall own all right, title and interest in and to all Company
Technology, and any modifications, improvements, or customizations thereof.

 

9.2 Patent Prosecution and Maintenance.

 

(a) Coordination. Each party shall undertake Prosecution and Maintenance of
Joint Invention Patents, Amgen Invention Patents and Company Patents in
accordance with this Section ‎9.2, and subject to discussion by the parties.
Furthermore, with respect to the Prosecution and Maintenance of each such Patent
each party agrees to: (i) keep the other party reasonably informed with respect
to such activities; (ii) consult with the other party regarding such matters,
including the final abandonment of any such Patent claims; and (iii) reasonably
consider the other party’s comments. For clarity, the parties understand that
some Inventions may require coordination of Patent filings, including timing and
coordination of genus and species filings as appropriate, to preserve and
maximize intellectual property rights, prolong exclusivities and minimize the
creation of prior art against such Patent filings of either party. If a party
controls Prosecution and Maintenance of an Invention Patent pursuant to this
Section 9.2, and the other party in good faith reasonably believes that Company
Technology (in the case of Company) or the Amgen Technology (in the case of
Amgen) would be adversely affected by such controlling party’s Prosecution and
Maintenance activities, the parties shall use reasonable best efforts to work
together to develop a mutually agreeable solution. If the parties are unable to
agree on such solution within a reasonable period of time, the issue will be
escalated to the chief patent counsels of each of Company and Amgen, as
applicable, for resolution. If the chief patent counsels cannot reach a mutually
agreeable solution, then the controlling party shall have the right to make the
decision taking into account the other party’s interest.

 

 -29- 

 

 

(b) Joint Invention Patents. The Parties agree to prepare, file, prosecute, and
maintain Joint Invention Patents at their joint expense and consult and
reasonably cooperate with one other in the preparation, filing, prosecution
(including prosecution strategy) and maintenance of such patent application as
shall reasonably and properly be required to secure appropriate patent
protection of the Joint Invention Patents. Amgen and Company shall equally
control prosecution of any such Joint Invention Patents; provided that in the
event that the Parties cannot agree on a course of action with respect to
prosecution after good faith discussions with the common interest of securing
appropriate patent protection of the Joint Invention Patents, Amgen shall
control that aspect of the prosecution. Drafting, filing and prosecution of
Joint Invention Patents shall be through counsel acceptable to both Parties. If
either Party (the “Opting-out Party”) wishes to discontinue the prosecution
and/or maintenance of a Joint Invention Patent, the other Party, at its sole
option (the “Continuing Party”), may continue such prosecution and/or
maintenance. In such event, the Opting-out Party shall execute such documents
and perform such acts at the Continuing Party’s expense as may be reasonably
necessary to effect an assignment of such Joint Invention Patents to the
Continuing Party (in such country or all countries, as applicable) in a timely
manner to allow the Continuing Party to prosecute and maintain such patent
application or patent. Any Joint Invention Patents so assigned shall thereafter
be owned solely by the Continuing Party, and the Opting-out Party shall have no
right to practice under such Joint Invention Patents in the applicable country
or countries.

 

(c) Amgen Invention Patents. Amgen shall have the sole right, at its expense, to
control the Prosecution and Maintenance of Amgen Invention Patents. Except with
respect to Amgen Invention Patents that Cover Inventions relating to proprietary
manufacturing technology and process development technology, and, to the extent
not specific to the Product or the Development Plan, combination product
technology, drug delivery device technology, digital health technology, or
patient support services technology, Amgen shall consult with Company as to the
Prosecution and Maintenance of the Amgen Invention Patents that claim or Cover
Products reasonably prior to any deadline or action with the applicable patent
office and shall furnish to Company copies of all relevant documents reasonably
in advance of such consultation.

 

(d) Company Patents. Company shall have the sole right, at its expense, to
control the Prosecution and Maintenance of Company Patents. Company shall
consult with Amgen as to the Prosecution and Maintenance of the Company Patents
that claim or Cover Products or the manufacture or use thereof, reasonably prior
to any deadline or action with the applicable patent office and shall furnish to
Amgen copies of all relevant documents reasonably in advance of such
consultation; provided, that if Company determines not to continue the
Prosecution and Maintenance of any Company Patent that solely Covers a Product
then Amgen shall have the right to undertake such Prosecution and Maintenance at
its own expense.

 

(e) Background Patents. Company shall have the sole right, but not the
obligation, at its expense, to control the Prosecution and Maintenance of the
Company Background Patents and Amgen shall have the sole right, but not the
obligation, at its expense, to control the Prosecution and Maintenance of the
Amgen Background Patents.

 

 -30- 

 

 

9.3 Cooperation of the Parties. Each party shall cooperate with the other party
in connection with all activities relating to the Prosecution and Maintenance of
the Company Patents, Amgen Invention Patents and Joint Invention Patents
undertaken by such other party pursuant to Section ‎9.2, including: (i) making
available in a timely manner any documents or information such other party
reasonably requests to facilitate such other party’s Prosecution and Maintenance
of the Company Patents, Amgen Invention Patents or Joint Invention Patents
pursuant to Section ‎9.2; and (ii) if and as appropriate, signing (or causing to
have signed) all documents relating to the Prosecution and Maintenance of any
Company Invention Patents, Amgen Invention Patents or Joint Invention Patents by
such other party. Each party shall, if requested, permit such other party to
participate at its own expense in any opposition, interference, appeal, inter
partes review, post-grant review or similar proceeding with respect to any
Company Invention Patent, Amgen Invention Patents or Joint Invention Patent to
the extent the same are directed to any Product, or manufacturing or use
thereof.

 

9.4 Infringement or Misappropriation by Third Parties.

 

(a) Notice. In the event that Company or Amgen becomes aware of actual or
threatened infringement or misappropriation of any Company Patent, Amgen Patent,
Joint Invention Patent, Company Know-How, Amgen Know-How or Joint Invention by
the manufacture, sale, use or importation of a Product, including the filing of
any certification pursuant to the Biologics Price Competition and Innovation Act
of 2009 (or any amendment or successor statute thereto) or any equivalent
thereof (any of the foregoing, an “Infringement”), that party shall promptly
notify the other party in writing.

 

(b) Joint Invention Patents. Amgen shall have the first right, but not the
obligation, to initiate and control any infringement proceedings or take other
appropriate actions against an Infringement of the Joint Invention Patents or to
defend a challenge of such Joint Invention Patent in a declaratory judgment
action, at its own expense and by counsel of its own choice, and Company shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. If Amgen fails to bring any such action or proceeding
with respect to an Infringement by the sooner of (a) 30 days following a request
by Company to do so, or (b) 30 days before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, then Company shall have the right to bring and control any such
action at its own expense and by counsel of its own choice, and Amgen shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice. It is understood that Amgen may exercise its rights under
this Section ‎9.4‎(b) through a Sublicensee or other designee, and actions of
such a Sublicensee or designee under authority from Amgen shall be deemed
actions of Amgen for purposes of this Section ‎9.4‎(b).

 

(c) Company Patents. Company shall have the first right to initiate any
infringement proceedings or take other appropriate enforcement actions against
an Infringement of any Company Patent or to defend against any challenge of a
Company Patent. If Company elects not to so enforce or defend any Company
Patents, then it shall notify Amgen in writing within three (3) months of
receiving notice that an Infringement exists (or such shorter period as may be
necessary to prevent exhaustion of a statute of limitations (or laches)
applicable to such Infringement), and Amgen may, in its sole judgment, and at
its own expense, take steps to enforce or defend any such patent and control,
settle, and defend such suit in a manner consistent with the terms and
provisions hereof, and recover any damages, awards or settlements resulting
therefrom. Company shall reasonably cooperate in any such litigation (including
joining or being named a necessary party thereto) at Amgen’s expense. Amgen
shall not enter into any settlement of any claim described in this Section
49.4(c) that admits to the invalidity or unenforceability of any Company Patent,
incurs any financial liability on the part of Company or requires an admission
of liability, wrongdoing or fault on the part of Company without Company’ prior
written consent, such consent not to be unreasonably withheld.

 

 -31- 

 

 

(d) Amgen Patents. Amgen shall have the sole right to initiate any infringement
proceedings or take other appropriate actions against an Infringement of any
Amgen Patent or to defend against any challenge of an Amgen Patent.

 

(e) Allocation of Recoveries. Except as otherwise agreed to by the parties, any
recovery realized as a result of any infringement proceeding or other action
pursuant to this Section ‎9.4, after reimbursement of any litigation expenses of
Company and Amgen, shall be (i) provided to, or retained by, as applicable,
Amgen and (ii) treated as Net Sales of a Product for purposes of royalty
calculations in the period in which payment of such recovery was received, in
each case, unless Amgen elects not to participate in such action and Company
pursues such action at its own risk, in which case Company shall be entitled to
retain the amount so contemplated to be provided to Amgen pursuant to clause (i)
above.

 

(f) Cooperation. In the event a party brings an infringement proceeding or other
action in accordance with this Section ‎9.4, the other party shall reasonably
cooperate with the party bringing the proceeding, including, if legally required
to bring such action, being named as a party. The parties shall keep one another
informed of the status of their respective activities regarding any proceeding
or action undertaken with respect to (i) a Joint Invention Patent, or (ii) any
Amgen Invention Patent or Company Patent that Cover Products, pursuant to this
Section ‎9.4 or settlement thereof, and the parties shall assist one another and
cooperate in any such action at the other’s reasonable request. The party
enforcing and/or defending a Joint Invention Patent or any Company Patent or
Amgen Invention Patent that Cover Products, may enter into any settlement,
consent judgment, or other voluntary final disposition of any action
contemplated by this Section ‎9.4 without the other party’s prior consent;
provided, that (a) the other party receives a general release of any claims
against it in such proceeding and is promptly provided thereafter a copy of such
settlement, consent judgment or other voluntary disposition and (b) such
settlement does not have an adverse impact on (1) (A) the rights granted by a
party to the other party hereunder or (B) if Amgen is the settling party, any
Company Background Patent, or, if Company is the settling party, any Amgen
Background Patent, or (2) result in a payment or other liability by the other
party to a Third Party. Any other settlement, consent judgment or voluntary
final disposition of any proceeding under this Section ‎9.4 by the party
enforcing an Amgen Invention Patent, Company Patent or Joint Invention Patent
shall require the prior written consent of the other party, which consent such
other party shall not unreasonably withhold.

 

9.5 Defense and Settlement of Third Party Claims. Each party shall promptly
notify the other in writing of (a) any allegation by a Third Party that the
activity of either of the parties pursuant to this Agreement infringes or may
infringe the intellectual property rights of such Third Party or (b) any
declaratory judgment action that is brought naming either party as a defendant
and alleging invalidity of any of the Amgen Patents, Company Patents or Joint
Invention Patents. Company shall have the sole right to control any defense of
any such claim involving alleged infringement of Third Party rights by Company’
activities at its own expense and by counsel of its own choice, and Amgen shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. Amgen shall have the sole right to control any
defense of any such claim involving alleged infringement of Third Party rights
by Amgen’s activities at its own expense and by counsel of its own choice, and
Company shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice. Neither party shall have the right to
settle any patent infringement litigation under this Section ‎9.5 in a manner
that admits the invalidity or unenforceability of the other party’s Patents or a
Joint Invention Patent or imposes on the other party restrictions or obligations
or other liabilities, without the written consent of such other party, which
consent shall not be unreasonably withheld.

 

 -32- 

 

 

9.6 Reserved.

 

9.7 Trademarks. As between the parties, Amgen shall own all right, title and
interest in and to any trademarks adopted by Amgen for use with a Product, and
shall be responsible for the registration, filing, maintenance and enforcement
thereof.

 

10. Representations, Warranties and Covenants

 

10.1 Mutual Covenants.

 

(a) Employees, Consultants and Contractors. Each party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform research or development activities
pursuant to this Agreement, which agreements will obligate such persons to
obligations of confidentiality and non-use and to assign Inventions in a manner
consistent with the provisions of this Agreement.

 

(b) Debarment. Each party represents, warrants and covenants to the other party
that it is not debarred or disqualified under the U.S. Federal Food, Drug and
Cosmetic Act or comparable laws in any country or jurisdiction other than the
U.S. and, to its knowledge, does not, and will not during the Term knowingly,
employ or use, directly or indirectly, including through Affiliates or, in the
case of Amgen, Sublicensees, the services of any person who is debarred or
disqualified, in connection with activities relating any Product. In the event
that either party becomes aware of the debarment or disqualification or
threatened debarment or disqualification of any person providing services to
such party, directly or indirectly, including through Affiliates or, in the case
of Amgen, Sublicensees, which directly or indirectly relate to activities
contemplated by this Agreement, such party shall promptly notify the other party
in writing and such party shall cease employing, contracting with, or retaining
any such person to perform any such services.

 

(c) Compliance. Each party covenants to the other that:

 

(i) In the performance of its obligations under this Agreement, such party shall
comply with, and shall cause its and its Affiliates’ employees and contractors
to comply, with all applicable laws, rules and regulations.

 

(ii) As of the Effective Date through the expiration and termination of this
Agreement, such party and, to its knowledge, its and its Affiliates’ employees
and contractors, shall not, in connection with the performance of their
respective obligations under this Agreement, directly or indirectly through
Third Parties, pay, promise or offer to pay, or authorize the payment of, any
money or give any promise or offer to give, or authorize the giving of anything
of value to a Public Official or Entity or other person for the purpose of
obtaining or retaining business for or with, or directing business to, any
Person, including either party, or otherwise violate any Anti-Corruption Laws
(it being understood that, without any limitation to the foregoing, such party,
and to its knowledge, its and its Affiliates’ employees and contractors, has not
directly or indirectly promised, offered or provided any corrupt payment,
gratuity, emolument, bribe, kickback, illicit gift or hospitality or other
illegal or unethical benefit to a Public Official or any other Person in
connection with the performance of such party’s obligations under this
Agreement, and shall not, directly or indirectly, engage in any of the
foregoing).

 

 -33- 

 

 

(iii) Each Party, on behalf of itself and any Third Party acting on its behalf,
represents, warrants and covenants to the other Party that for the Term and six
(6) years thereafter each Party shall maintain complete and accurate books,
accounts, invoices, and reasonably detailed records related to this Agreement or
any work conducted for or on behalf of Amgen under this Agreement, including
records required to establish compliance with Section 10(c)(ii) above.

 

(iv) Each Party shall promptly provide the other Party with written notice of
the following events:

 

(a) Upon becoming aware of any breach or violation by a Party or a Third Party
acting on its behalf of any representation, warranty or undertaking set forth in
Section 10(c)(ii); or

 

(b) Upon receiving a formal notification that it is the target of a formal
investigation by a Regulatory Authority for a Material Anti-Corruption Law
Violation or upon receipt of information from any Third Party connected with
this Agreement that any of them is the target of a formal investigation by a
Regulatory Authority for a Material Anti-Corruption Law Violation.

 

10.2 Mutual Representations and Warranties. Each party represents and warrants
to the other that, as of the Effective Date: (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation, and has
full corporate power and authority to enter into this Agreement and to carry out
the provisions hereof, (b) it is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate action, (c) this Agreement is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material applicable law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it and (d) no consent, approval, authorization or order
of any court or governmental agency or governmental body or Third Party is
required for execution and delivery by such party of this Agreement.

 

 -34- 

 

 

10.3 Additional Representations and Warranties.

 

(a) Each of Company and Amgen represents, warrants and covenants to the other
party that, as of the Effective Date:

 

(i) Each of Amgen and Company has full legal or beneficial title and ownership
of, or an exclusive license to, the applicable Patents as is necessary to grant
the licenses (or sublicenses) to the other party that Amgen or Company, as
applicable, purports to grant pursuant to this Agreement.

 

(ii) Each of Amgen and Company has the rights necessary to grant the licenses to
the other party under Amgen Know-How or Company Know-How, as applicable, that
Amgen or Company, as applicable, purports to grant pursuant to this Agreement.

 

(b) Company represents, warrants and covenants to Amgen that, as of the
Effective Date, there are no pending actions, claims, investigations, suits or
proceedings against Company or its Affiliates, at law or in equity, or before or
by any Regulatory Authority, and neither Company nor any Affiliate has received
any written notice regarding any pending or threatened actions, claims,
investigations, suits or proceedings against Company or such Affiliate, at law
or in equity, or before or by any Regulatory Authority, in either case with
respect to the Company Technology.

 

(c) Except as provided in Section 10.3(e), Amgen represents, warrants and
covenants to Company that, as of the Effective Date, there are no pending
actions, claims, investigations, suits or proceedings against Amgen or its
Affiliates, at law or in equity, or before or by any Regulatory Authority, and
neither Amgen nor any Affiliate has received any written notice regarding any
pending or threatened actions, claims, investigations, suits or proceedings
against Amgen or such Affiliate, at law or in equity, or before or by any
Regulatory Authority, in either case with respect to the Amgen Technology.

 

(d) Amgen represents, warrants and covenants to Company that, [*****].

 

(e) [*****] to Amgen’s knowledge, no claim or litigation has been brought or has
been threatened in writing by any Third Party alleging that (i) the Amgen
Patents are invalid or unenforceable; or (ii) the manufacture, sale, offer for
sale, or importation of the Product in the Territory infringes or
misappropriates or would infringe or misappropriate any right of any Third
Party.

 

(f) Amgen has not granted, and will not grant, to any Third Party, rights in the
Company Technology (i) that are inconsistent with the rights granted to Company
hereunder or (ii) that would be inconsistent with the rights contemplated to be
granted to Company under the Termination License Agreement.

 

(g) Amgen has delivered or otherwise made available to Company true, complete
and correct copies of all Inbound Licenses, and Amgen is in compliance with
(and, to Amgen’s knowledge, each other party to such Inbound Licenses are in
compliance with) all material terms and conditions of all Inbound Licenses.

 

(h) Amgen has made available to Company a complete and accurate copy of the
[*****] Agreement. The [*****] Agreement is legal, valid, binding, enforceable
and is in full force and effect, and no party to the [*****] Agreement is in
material violation of or in material default under (nor, to Amgen’s knowledge,
does there exist any condition which, upon the passage of time or the giving of
notice or both, would reasonably be expected to cause such a material violation
of or material default under or permit termination, modification or acceleration
of) the [*****] Agreement. During the Term, (i) neither Amgen nor its Affiliates
will enter into or agree to any amendment to, or waive any provision of, the
[*****] Agreement that would be inconsistent with the terms hereof; and (ii)
Amgen or its Affiliates shall maintain the [*****] Agreement in full force and
effect.

 

 -35- 

 

  



10.4 Disclaimer. Except as expressly set forth in this Agreement, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS, AND PRODUCTS (IF ANY), PROVIDED BY EACH PARTY
HEREUNDER ARE PROVIDED “AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the generality of the foregoing, (a) neither party represents or
warrants as to the success of any study or test conducted by such party pursuant
to this Agreement or the safety or usefulness for any purpose of the technology,
right or materials it provides hereunder, or that either party will be
successful in obtaining any patents rights, or that any patents will issue based
on a pending application; and (b) each party specifically disclaims any
guarantee that the Products will be successful, in whole or in part.

 

10.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE ‎11 OR
A PARTY’S FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NEITHER PARTY SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY ANY INDIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, LOST PROFITS, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH
THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY
OR OTHERWISE), EVEN IF SUCH PARTY WAS ADVISED OR OTHERWISE AWARE OF THE
LIKELIHOOD OF SUCH DAMAGES; provided, however, that this Section ‎10.5 shall not
be construed to limit either party’s indemnification obligations under Article
‎13.

 

11. Confidentiality

 

11.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and for five (5) years thereafter, the receiving party shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as expressly provided for in this Agreement any
Confidential Information furnished to it by the other party pursuant to this
Agreement or any Confidential Information developed by the other party
hereunder, and both parties shall keep confidential and, subject to Section
‎11.5, shall not publish or otherwise disclose the terms of this Agreement. Each
party may use the other party’s Confidential Information only to the extent
required to accomplish the purposes of this Agreement (including exercising
rights and performing obligations). Each party will use at least the same
standard of care as it uses to protect proprietary or confidential information
of its own (but no less than reasonable care) to ensure that its employees,
agents, consultants, contractors and other representatives do not disclose or
make any unauthorized use of the Confidential Information of the other party.
Each party will promptly notify the other upon discovery of any unauthorized use
or disclosure of the Confidential Information of the other party.

 

 -36- 

 

 

11.2 Exceptions. The obligations of confidentiality and restriction on use under
this Article ‎11 shall not apply to any Confidential Information that: (a) is
now, or hereafter becomes, through no act or failure to act on the part of the
receiving party, generally known or available to the public; (b) is known by the
receiving party or any of its Affiliates at the time of receiving such
information, other than by previous disclosure of the disclosing party, or its
Affiliates, employees, agents, consultants, or contractors to the receiving
party, which the receiving party can prove by competent written evidence; (c) is
hereafter furnished to the receiving party or any of its Affiliates without
restriction by a Third Party who is not known by the receiving party to be
subject to an obligation of confidentiality or limitations on use with respect
thereto; or (d) is independently discovered or developed by the employees,
subcontractors, consultants or agents of the receiving party or any of its
Affiliates without the use of Confidential Information belonging to the
disclosing party, which the receiving party can prove by competent written
evidence.

 

11.3 Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party as expressly permitted by this Agreement or if and
to the extent such disclosure is reasonably necessary in the following
instances:

 

(a) filing, prosecuting, or maintaining Patents as permitted by this Agreement;

 

(b) Regulatory Filings for Products that such party has a license or right to
develop hereunder in a given country or jurisdiction;

 

(c) prosecuting or defending litigation as permitted by this Agreement;

 

(d) complying with applicable law or governmental regulations (including any
securities law or regulation or the rules of a securities exchange) or with a
court order or legal or administrative proceeding; and

 

(e) disclosure to Affiliates, Sublicensees, employees, consultants, contractors,
agents or other Third Parties in connection with due diligence or similar
investigations by such Third Parties (including potential Third Party acquirers
(whether through asset or stock purchase or merger)), and disclosure to
potential Third Party investors in confidential financing documents, provided,
in each case, that any such Affiliate, Sublicensee, employee, consultant,
contractor, agent or Third Party agrees to be bound by terms of confidentiality
and non-use consistent with those set forth in this Article ‎11; and provided
further, that no financial terms shall be disclosed to any such potential
acquirer or investor if it has a competing product to any Product.

 

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Section
‎11.3‎(c) through ‎(d), it will give reasonable advance notice to the other
party of such disclosure and use commercially reasonable efforts to secure
confidential treatment of such Confidential Information and at least as
diligently as such party would use to protect its own confidential information.
In any event, the parties agree to take all reasonable action to avoid
disclosure of Confidential Information under Section 11.3(c) through (d). Any
information disclosed pursuant to Section ‎11.3‎(c) through ‎(d) shall still be
deemed Confidential Information and subject to the restrictions set forth in
this Agreement, including the foregoing provisions of Article ‎11.

 

 -37- 

 

 

11.4 Publications.

 

(a) If a party (the “Publishing Party”) proposes to publish or present on any
results or data on any Product, or use thereof, or, in the case of Amgen as the
Publishing Party, any Company Technology (excluding publications or
presentations which include only a standard source reference to Company
Technology, consistent with scientific journal publication practices) or, in the
case of Company as the Publishing Party, any Amgen Technology (excluding
publications or presentations which include only a standard source reference to
Amgen Technology, consistent with scientific journal publication practices), the
other party (the “Non-Publishing Party”) shall, in accordance with and to the
extent provided in the following clause (b), have the right to review and
comment on any material proposed for such publication or presentation by the
Publishing Party, including, for example, as by oral presentation at scientific
conferences or seminars, scientific journal manuscripts, clinicaltrials.gov and
the like, or abstracts; provided, however, that Amgen will have the sole right
(without Company’s consent but subject to the review and comment provisions in
Section 11.4(b)) to publish and make scientific presentations with respect to
Products or make other public disclosures regarding any such Products after the
Company Development Period.

 

(b) With respect to any such publications or presentation, before any such
material is submitted for publication or presentation, the Publishing Party
shall deliver a complete copy of such material to the Non-Publishing Party at
least 30 days prior to the proposed submission for publication or presentation,
and the Non-Publishing Party shall use reasonable efforts to give its comments
to the Publishing Party as promptly as practicable following delivery of such
material. The Publishing Party shall (a) give due consideration to any editorial
comments received from the Non-Publishing Party, (b) comply with any request
from the Non-Publishing Party to delete the Non-Publishing Party’s Confidential
Information (for this purpose, pre-clinical development data shall not be
considered Company Confidential Information) in any such material, and (c) delay
any submission for publication or presentation for a period of up to an
additional 60 days for the purpose of preparing and filing appropriate patent
applications in accordance with the terms of Article 9 hereof.

 

(c) Each Party’s contribution to a publication shall be acknowledged in any
publication by co-authorship or acknowledgment, in accordance with International
Committee of Medical Journal Editors (ICMJE) guidelines, and the Publishing
Party shall reasonably consider any comments that the other Party may have with
respect to the proposed publication. Consistent with those guidelines,
authorship will be based upon substantial contribution to the design, analysis,
interpretation of data, drafting and/or critically revising any publication(s)
derived from this Agreement, and authors must engage in the drafting of the
publication or revise it critically for important intellectual content. Company
agrees to maintain evidence of its compliance with the ICMJE guidelines for
authorship, and that it will provide such evidence to Amgen upon request.

 

 -38- 

 

 

11.5 Publicity; Public Disclosures. A joint press release substantially in the
form attached hereto as Exhibit D shall be issued by the parties on or following
the Effective Date (but in no event later than four business days following the
Effective Date). It is understood that each party may desire or be required to
issue subsequent press releases or other public statements relating to this
Agreement or activities hereunder, and each party agrees not to issue any press
release or other public statement disclosing information relating to this
Agreement or the transactions contemplated hereby or the terms hereof without
the prior return consent of such party, not to be unreasonably withheld,
conditioned or delayed; provided that no such consent shall be required with
respect to the publication of materials or information that have been previously
disclosed. The parties agree to consult with each other reasonably and in good
faith with respect to the text and timing of such press release or public
statement; provided, however, that the issuing party will provide the reviewing
party with a copy of the proposed press release or public statement within a
reasonable time prior to issuance thereof (but in no event less than four
business days) and the parties will consult and work in good faith to prepare a
mutually acceptable press release. Notwithstanding the foregoing (but subject to
the parties’ rights to review and comment), either party may make such
disclosures as required by law based on the advice of counsel (including with
respect to the achievement of an Approval Milestone and the amount of, and
receipt of, any Milestone Payment). The parties will consult with each other on
the provisions of this Agreement to be redacted in any filings made by a party
with the SEC or as otherwise required by law. In addition, following the initial
press release announcing this Agreement, either party shall be free to disclose,
without the other party’s prior written consent, the existence of this
Agreement, the identity of the other party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.

 

11.6 Prior Non-Disclosure Agreement. As of the Effective Date, the terms of this
Article ‎11 shall supersede any prior non-disclosure, secrecy or confidentiality
agreement between the parties (or their Affiliates) dealing with the subject of
this Agreement. Any information disclosed pursuant to any such prior agreement
shall be deemed Confidential Information of the applicable party for purposes of
this Agreement.

 

11.7 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that a party may suffer upon unauthorized disclosure, use or
transfer of its Confidential Information to any Third Party, the parties agree
that monetary damages may not be a sufficient remedy for any breach of this
Article ‎11. In addition to all other remedies, a party shall be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article ‎11 without the need to post
any bond.

 

11.8 Attorney-Client Privilege. Neither party is waiving, nor will be deemed to
have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges recognized
under the applicable law of any jurisdiction as a result of disclosing
information pursuant to this Agreement, or any of its Confidential Information
(including Confidential Information related to pending or threatened litigation)
to the receiving party, regardless of whether the disclosing party has asserted,
or is or may be entitled to assert, such privileges and protections. The parties
may become joint defendants in proceedings to which the information covered by
such protections and privileges relates and may determine that they share a
common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, may enter into a joint defense
agreement setting forth, among other things, the foregoing principles, but are
not obligated to do so.

 

 -39- 

 

 

12. Term and Termination

 

12.1 Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Article ‎12 or by mutual written
agreement of the parties, shall continue, until the expiration of the Royalty
Term with respect to any Product under this Agreement (the “Term”).

 

12.2 Termination for Cause. Each party shall have the right to terminate this
Agreement upon 90 days’ prior written notice to the other party upon the
occurrence of any of the following:

 

(a) an Insolvency Event of the other party; or

 

(b) the material breach of this Agreement or an Ancillary Agreement by the other
party if the breaching party has not cured such breach within the 90-day period
following written notice of termination by the non-breaching party.
Notwithstanding the foregoing, in the event of a good faith dispute as to any
material breach under this Agreement or any Ancillary Agreement, the foregoing
cure period with respect thereto will be tolled pending resolution of such
dispute in accordance with the terms of this Agreement or the applicable
Ancillary Agreement; provided, that for any dispute over payment such tolling of
the cure period will only apply with respect to payment of the disputed amounts
and not with respect to any undisputed amounts.

 

12.3 Other Termination Rights.

 

(a) During the Company Development Period, either party shall have the right to
terminate this Agreement in full upon written notice to the other party in the
event that such party determines in good faith, based on a review of the
clinical data or other Know-How or information related to the Products, that the
Products present an unreasonable risk to patient safety and that further
development of the Products should be discontinued. In the event of termination
pursuant to this Section 12.3(a) by Amgen following the Initiation of a
Designated Clinical Trial, Company shall have the right to request, by written
notice to Amgen within one hundred and twenty (120) days following Company’s
receipt of such notice of termination from Amgen, that the parties negotiate the
Termination License Agreement. Following such request, Company and Amgen shall
promptly and in good faith negotiate and execute the Termination License
Agreement.

 

(b) Commencing on the date that is six months prior to the initiation of the
first Designated Clinic Trial, within 30 days following the end of each calendar
quarter, Company will provide Amgen a report containing its cash position,
current ratio, the estimated Company Development Costs and a forecast for such
Company Development Costs for the (i) balance of the current calendar quarter,
and (ii) the immediately following calendar quarter. If based on such report, it
reasonably appears that Provention will be unable to fund the Company
Development Costs for the period covered by such report, Amgen may, by written
notice to the Company, immediately terminate this Agreement in full.
Notwithstanding the foregoing, Amgen shall not be entitled to terminate the
Agreement if the Company presents an appropriate funding plan reasonably likely,
in Amgen’s reasonable determination, to successfully cover such Company
Development Costs, such funding plan to be provided within seven (7) Business
Days of such notice by Amgen. Amgen may not exercise its right of termination
pursuant to this Section 12.3(b) if, at the time Amgen seeks to effect such
termination, Amgen is in breach of its obligation to make an equity investment
pursuant to Section 7.4.

 

 -40- 

 

 

(c) Amgen shall have the right to terminate this Agreement in full upon written
notice to Company in the event that Company or any of its Affiliates or
Sublicensees directly challenges in a legal or administrative proceeding the
patentability, enforceability or validity of any Amgen Patents; provided,
however, that Amgen will not have the right to terminate this Agreement under
this Section 12.3(c) for any such challenge by any Sublicensee if (i) Company
terminates such Sublicense within sixty (60) days of Amgen’s notice to Company
under this Section 12.3(c) or (ii) such challenge is dismissed within sixty (60)
days of Amgen’s notice to Company under this Section 12.3(c) and not thereafter
continued.

 

(d) Company shall have the right to terminate this Agreement in full upon
written notice to Amgen in the event that Amgen or any of its Affiliates or
Sublicensees directly challenges in a legal or administrative proceeding the
patentability, enforceability or validity of any Company Patents; provided,
however, that Company will not have the right to terminate this Agreement under
this Section 12.3(d) for any such challenge by any Sublicensee if (i) Amgen
terminates such Sublicense within sixty (60) days of Company’s notice to Amgen
under this Section 12.3(d) or (ii) such challenge is dismissed within sixty (60)
days of Company’s notice to Amgen under this Section 12.3(d) and not thereafter
continued.

 

(e) This Agreement terminates pursuant to the terms of Section 3.3.

 

12.4 Effect of Expiration or Termination; Surviving Obligations.

 

(a) Effect of Expiration. Upon expiration of this Agreement in accordance with
Section ‎12.1, the licenses granted by Company to Amgen shall become
non-exclusive and survive on a fully-paid, irrevocable, perpetual basis, and all
other rights and obligations of the parties under this Agreement shall
terminate, except as provided elsewhere in this Section ‎12.4.

 

(b) Effect of any Termination. Upon any termination of this Agreement, the
following provisions shall apply (subject to Section 12.4‎(f)), all licenses
granted pursuant to Sections 5.1, 5.2 and 5.3 shall automatically terminate and
all other rights and obligations of the parties under this Agreement shall
terminate, except as provided elsewhere in this Section ‎12.4.

 

(c) Effect of Termination by Amgen during Company Development Period. Upon any
termination of this Agreement during the Company Development Period by Amgen
under Sections 12.2(a) or (b) or Sections 12.3(b) or (c), the following
provisions shall apply (subject to Section 12.4‎(f)):

 

(i) Company shall responsibly wind-down, in accordance with accepted
biopharmaceutical industry norms and ethical practices, any Designated Clinical
Trials or any other clinical studies for which it has responsibility under the
Development Plan in which patient dosing has commenced, and Company will be
responsible for any costs reasonably associated with such wind-down.

 

 -41- 

 

 

(ii) As soon as practicable but in any event no more than one hundred and eighty
(180) days after such termination, Company shall, and hereby does, assign to
Amgen all Regulatory Filings and Regulatory Approvals for any Products and the
and the Global Safety Database, provided that, for clarity, Amgen shall not
exercise any rights under such assignment until such termination date, provided
further that such one hundred and eighty (180)-day period shall be extended if
circumstances reasonably require the delay of a transfer of a Regulatory Filing,
Regulatory Approval or the Global Safety Database (for example, completion of an
on-going clinical trial). Company shall promptly notify the Regulatory
Authorities in the applicable country of such transfer and assignment in the
customary manner.

 

(iii) Upon Amgen’s written request within 60 days following the applicable
notice of termination, Company shall (A) transfer to Amgen any regulatory and
toxicology documents reasonably necessary for Amgen to Exploit all Products
without unnecessary loss of time or duplication of studies, (B) request and
allow its contractors that have conducted Company Development Activities or
other operations or activities with any Product(s) to provide any relevant data
or reports to Amgen and to continue such operations on behalf of Amgen, (C)
reasonably cooperate with Amgen to facilitate a smooth, orderly and prompt
transition of the Exploitation of Products and related activities contemplated
hereunder to Amgen (including Prosecution and Maintenance of Joint Invention
Patents) and (D) promptly transfer to Amgen some or all quantities of Products
in its possession. Company shall also provide additional reasonable transition
services requested by Amgen and agreed to by Company. The transfers and
transition services provided under this Section 12.4(c)(iii) will be at Amgen’s
cost, except in the event that Amgen terminates pursuant to Sections 12.2(b) or
12.3(c), in which case such transfers and services will be at Company’s cost. In
the former case, Company shall determine such costs and expenses to be paid by
Amgen according to Company’s usual method of accounting for the cost of time
spent by employees, and which costs and expenses shall be payable by Amgen
within forty five (45) days of Company’s invoice.

 

(iv) In the event that Company has one or more agreements with Third Parties
with respect to the Company Development Activities or the Products, at Amgen’s
request, Company shall use commercially reasonable efforts to assign or
sublicense its rights under such agreement(s) (solely to the extent such
agreements pertain to Products) to Amgen upon any such termination and Amgen
shall assume all of Company’s obligations under such agreement(s) and defend and
indemnify Company Indemnitees and hold Company Indemnitees harmless for any
breach by Amgen of such obligations.

 

(d) Effect of Termination by Company during the Company Development Period. In
the event of a termination by Company of this Agreement under Sections 12.2(a)
or (b) or 12.3(d) during the Company Development Period, Company shall have the
right to request, by written notice to Amgen within one hundred and twenty (120)
days following Company’s receipt of such notice of termination from Amgen, that
the parties negotiate the Termination License Agreement. Following such request,
Company and Amgen shall promptly and in good faith negotiate and execute the
Termination License Agreement.

 

(e) Confidential Information and Material. Upon expiration or termination of
this Agreement in its entirety, except to the extent that a party retains a
license from the other party as provided in this Section ‎12.4, each party shall
promptly, upon request of the other party, delete or destroy, all Material and
relevant records and materials in such party’s possession or control containing
Confidential Information of the other party; provided that such party may keep
one copy of such records and materials for legal archival purposes only subject
to continuing confidentiality obligations in accordance with Article 11.

 

 -42- 

 

 

(f) Survival. Expiration or termination of this Agreement shall not relieve the
parties of any liability accruing prior to such expiration or termination. In
addition to any provisions that are expressly stated to survive expiration or
termination herein, the provisions set forth below shall survive expiration or
termination of this Agreement:

  

Article 1 –   Definitions Section 3.3 – Termination License Agreement Section
8.3 – Taxes (with respect to sales of Products made before such expiration or
termination) Section 8.4 – Records; Audit (with respect to sales of Products
made before such expiration or termination) Section 8.5 – Late Payments (with
respect to sales made before such expiration or termination) Section 9.1 –
Ownership of IP Section 9.2(a) and (b) – Patent Prosecution and Maintenance
Section 9.4(a), (b), (e) and (f) – Infringement and Misappropriation by Third
Parties (with respect to actions initiated prior to such expiration or
termination) Section 10.4 – Disclaimer Section 10.5 – Limitation of Liability
Section 11 – Confidentiality Section 12.4 – Effects of Termination; Surviving
Obligations Section 12.5 – Relief Section 12.6 – Rights in Bankruptcy Article 13
– Indemnification Article 14 – General Provisions Exhibit A – Termination
License Agreement Term Sheet



 



All other rights and obligations will terminate upon expiration or termination
of this Agreement.

 



12.5 Relief. Termination of this Agreement shall not preclude either party from
claiming any other damages, compensation or relief at law or in equity that it
may be entitled to upon such termination.

 

 -43- 

 

 

12.6 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by one party to the other party are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or comparable
provision of applicable bankruptcy or insolvency laws, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy Code
or comparable provision of applicable bankruptcy or insolvency laws. The parties
agree that a party that is a licensee of such rights under this Agreement will
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws. The parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a party to this Agreement under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws, the other party will be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, and the same will, if not already in its possession,
be promptly delivered to it (a) upon any such commencement of a bankruptcy or
insolvency proceeding upon its written request therefor, unless the bankrupt
party elects to continue to perform all of its obligations under this Agreement,
or (b) if not delivered under (a) above, following the rejection of this
Agreement by or on behalf of the bankrupt party upon written request therefor by
the other party.

 

13. Indemnification

 

13.1 Indemnification by Company. Company hereby agrees to save, defend and hold
Amgen and its Affiliates and its and their respective directors, officers,
employees and agents (each, an “Amgen Indemnitee”) harmless from and against any
and all liabilities, expenses and losses, including reasonable legal expenses
and attorneys’ fees (collectively, “Losses”), to which any Amgen Indemnitee may
become subject as a result of any claim, demand, action or other proceeding by
any Third Party (“Third Party Claim”) to the extent such Losses arise directly
or indirectly out of: (a) the fraud, gross negligence or willful misconduct of
Company or any of its Affiliates, Sublicensees or subcontractors in respect of
matters contemplated in this Agreement, or (b) the breach by Company of any
representation, warranty, covenant or agreement made by Company in this
Agreement; except, in each case, to the extent such Losses result from clause
(a), (b) or (c) of Section ‎13.2.

 

13.2 Indemnification by Amgen. Amgen hereby agrees to save, defend and hold
Company, its Affiliates, its licensees and their respective directors, officers,
employees and agents (each, an “Company Indemnitee”) harmless from and against
any and all Losses to which any Company Indemnitee may become subject as a
result of any Third Party Claim to the extent such Losses arise directly or
indirectly out of: (a) the fraud, gross negligence or willful misconduct of
Amgen or any of its Affiliates, Sublicensees or subcontractors in respect of
matters contemplated in this Agreement, (b) the breach by Amgen of any warranty,
representation, covenant or agreement made by Amgen in this Agreement, (c) any
royalty, milestone, or other payment obligation due to [*****] under the [*****]
Agreement, or (d) the Exploitation of any Product by or on behalf of Amgen, its
Affiliates, or their respective Sublicensees; except, in each case, to the
extent such Losses result from clause (a) or (b) of Section ‎13.1.

 

 -44- 

 

 

13.3 Procedure. The foregoing indemnity obligations shall be conditioned upon
(a) the indemnified party (“Indemnitee”) promptly notifying the indemnifying
party (“Indemnitor”) in writing of the assertion or the commencement of the
relevant Third Party Claim (provided, however, that any failure or delay to
notify shall not excuse any obligation of the Indemnitor, except to the extent
the Indemnitor is actually prejudiced thereby), (b) the Indemnitee granting the
Indemnitor sole management and control, at the Indemnitor’s sole expense, of the
defense of such Third Party Claim and its settlement (provided, however, that
the Indemnitor shall not settle any such Third Party Claim without the prior
written consent of the Indemnitee if such settlement does not include a complete
release from liability or if such settlement would involve the Indemnitee
undertaking an obligation (including the payment of money by the Indemnitee),
would bind or impair the Indemnitee, or includes any admission of wrongdoing by
the Indemnitee or that any intellectual property or proprietary right of
Indemnitee or this Agreement is invalid, narrowed in scope or unenforceable, and
(c) the Indemnitee reasonably cooperating with the Indemnitor (at the
Indemnitee’s expense). The Indemnitee shall have the right (at its own expense)
to be present in person or through counsel at all legal proceedings giving rise
to the right of indemnification. Notwithstanding the foregoing, the Indemnitee
will have the right to employ separate counsel at the Indemnitor’s expense and
to control its own defense of the applicable Third Party Claim only if: (i)
there are or may be legal defenses available to the Indemnitee that are
different from or additional to those available to the Indemnitor or (ii) in the
reasonable opinion of counsel to the Indemnitee, a conflict or potential
conflict exists between the Indemnitee and the Indemnitor that would make such
separate representation advisable; provided that in no event will the Indemnitor
be required to pay fees and expenses under this sentence for more than one firm
of attorneys in any jurisdiction in any one legal action or group of related
legal actions. The Indemnitee shall not settle or compromise such Third Party
claim without the prior written consent of the Indemnitor, such consent not to
be unreasonably withheld, conditioned or delayed.

 

13.4 Insurance. Each party, at its own expense, shall maintain comprehensive
general liability, product liability and other appropriate insurance, including
for clinical trials, from reputable and financially secure insurance carriers
(or self-insure sufficiently to provide materially the same level and type of
protection) in a form and at levels consistent with sound business practice and
adequate in light of its obligations under this Agreement for the period during
the Term and for six years thereafter. Each party shall provide a certificate of
insurance (or evidence of self-insurance) evidencing such coverage to the other
party upon request. Such insurance will not create a limit to either party’s
liability hereunder.

 

14. General Provisions

 

14.1 Governing Law; Jurisdiction.

 

(a) This Agreement and its effect are subject to and shall be construed and
enforced in accordance with the law of the State of New York, without regard to
its conflicts of laws, except as to any issue which depends upon the validity,
scope or enforceability of any Patent, which issue shall be determined in
accordance with the laws of the country in which such patent was issued.

 

(b) If a dispute regarding this Agreement or the activities contemplated hereby
arises between the parties, the parties shall attempt to solve the issue through
good faith discussions for a period of at least seventy (70) days, and the
parties will use reasonable efforts to reach an amicable resolution of the issue
during such period. During such seventy (70)-day period, the parties may agree
to submit such dispute for non-binding mediation. If, notwithstanding the
efforts of the parties in accordance with the previous sentence, after such
seventy (70)-day period, a dispute cannot be amicably resolved, then such
dispute shall be finally settled under the Rules of Arbitration of the
International Institute for Conflict Prevention and Resolution by three
arbitrators, of whom each party shall designate one, with the third arbitrator
to be designated by the two party-appointed arbitrators. Such arbitration shall
be conducted in New York, New York. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. § 1 et seq., and judgment upon the award
rendered by the arbitrator(s) may be entered by any court having jurisdiction
thereof. The arbitrators shall not have the power to grant any award or remedy
other than such awards or remedies that are available under the applicable law.
Notwithstanding the foregoing, each party understands and agrees that a party
shall be entitled to seek injunctive and/or equitable relief and enforcement of
any arbitration award from the applicable courts in any appropriate
jurisdiction.

 

 -45- 

 

 

14.2 Entire Agreement; Modification. This Agreement (including the Exhibits
attached hereto) constitutes a complete and exclusive statement with respect to
all of its terms. This Agreement (including the Exhibits attached hereto)
supersedes all prior and contemporaneous agreements and communications, whether
oral, written or otherwise, concerning any and all matters contained herein.
This Agreement may only be modified or supplemented in a writing expressly
stated for such purpose and signed by the parties.

 

14.3 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever. For clarity, the parties acknowledge and agree that their activities
hereunder will not create a partnership for tax purposes.

 

14.4 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

 

14.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld, conditioned or delayed); provided,
however, that either party may assign or otherwise transfer this Agreement and
its rights and obligations hereunder without the other party’s consent:

 

(a) in connection with the transfer or sale of all or substantially all of the
business or assets of such party relating to the subject matter of this
Agreement to a Third Party, whether by merger, consolidation, divesture,
restructure, sale of stock, sale of assets or otherwise (a “Sale Transaction”);
or

 

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

 

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties specified above, and the name of a party appearing herein will be deemed
to include the name of such party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Section ‎14.5. Any assignment
not in accordance with this Agreement shall be void.

 

 -46- 

 

 

14.6 Rights upon Change of Control or Material Breach by Company.

 

(a) Company shall give Amgen written notice within five days after the first
public announcement or disclosure of any Change of Control of Company. Upon such
notice, Amgen shall have the right, in its sole discretion, to (i) transfer or
have transferred, in an orderly process, some or all of the activities and
decision-making as contemplated herein from Company to Amgen, upon written
notice by Amgen, (ii) terminate, in whole or in part, the licenses granted to
Company pursuant to Sections 5.2 or 5.3, and (iii) exclude Company (following
such Change of Control) from participation in whole or in part from the JPT or
any other governance committees or working teams.

 

(b) Upon the material breach of this Agreement by Company and Company’s failure
to cure such breach within the 90-day period following written notice by Amgen
of such breach, in addition to other remedies available to it at law or in
equity, Amgen shall have the right, in its sole discretion, upon the further
written notice to Company, to elect in lieu of termination pursuant to Section
12.2(b) to (i) transfer or have transferred, in an orderly process, some or all
of the activities and decision-making as contemplated herein from Company to
Amgen, (ii) terminate, in whole or in part, the licenses granted to Company
pursuant to Sections 5.2 or 5.3, and (iii) exclude Company (following such
election) from participation in whole or in part from the JPT or any other
governance committees or working teams.

 

14.7 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than the parties and their
successors and permitted assigns, except for the persons expressly entitled to
indemnification as provided in Article ‎13 and only in accordance with the terms
of such Article ‎13.

 

14.8 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not, to the extent feasible, affect or impair, in whole or in
part, the validity, enforceability, or legality of any remaining portions of
this Agreement. All remaining portions shall remain in full force and effect as
if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

 

14.9 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by (a) air mail (postage prepaid) requiring return
receipt, (b) overnight courier, or (c) email or facsimile confirmed thereafter
by any of the foregoing, to the party to be notified at its address(es) given
below, or at any address such party may designate by prior written notice to the
other in accordance with this Section ‎14.9. Notice shall be deemed sufficiently
given for all purposes upon the earliest of: (i) the date of actual receipt;
(ii) if air mailed, five days after the date of postmark; (iii) if delivered by
overnight courier, the next day the overnight courier regularly makes
deliveries; or (iv) if emailed or sent by facsimile, the date of confirmation of
receipt if during the recipient’s normal business hours, otherwise the next day.

 

 -47- 

 



 

If to Amgen, notices must be addressed to:   with a copy (which shall not
constitute notice) to:       Amgen Inc.   Amgen Inc. One Amgen Center Drive  
One Amgen Center Drive Thousand Oaks, CA 91320   Thousand Oaks, CA 91320 [*****]
  [*****]       If to Company, notices must be addressed to:   with a copy
(which shall not constitute notice) to:       Provention Bio, Inc.   Lowenstein
Sandler LLP P.O. Box 666,   1251 Avenue of the Americas Oldwick, NJ 08858   17th
Floor [*****]   New York, NY 10020     [*****]

 

14.10 Japan Activities.

 

(a) Acknowledgement. The parties acknowledge that no rights are granted
hereunder to Company with respect to Products in Japan, and that Company will
have no authority with respect to the research and development of Products in
Japan. As between the parties, Amgen or its licensees will have the sole right
to Exploit Products in Japan, subject only to the royalty obligations
contemplated in Section 7.2(a), and to the terms and conditions of the
Termination License Agreement, should one be entered into. Company hereby
acknowledges that Amgen has previously licensed rights for Products in Japan to
Japan Licensee under the Japan Agreement. Company acknowledges that it has
received and reviewed a redacted copy of the Japan Agreement.

 

(b) Obligations under Japan Agreement. Company agrees to perform (or assist
Amgen in performing) Amgen’s obligations to Japan Licensee under the Japan
Agreement, to the extent such obligations relate to and are limited to (i)
Products and (ii) Company’s obligations under this Agreement. Amgen agrees to
use reasonable efforts to provide Company with any rights Amgen receives from
Japan Licensee under the Japan Agreement (other than milestone payments,
royalties and other financial consideration), to the extent such rights are
reasonably necessary or useful in connection with Company’s activities
contemplated hereunder, and Company agrees to use reasonable efforts to assist
Amgen in exercising such rights.

 

(c) License Grant and Right of Reference. To the extent Amgen is required under
the Japan Agreement to grant rights to Japan Licensee under any Company
Technology, Company rights under the Joint Invention Patents, or other
proprietary rights, Know-How, Regulatory Filings or Regulatory Approvals with
respect to Products in Japan, Company hereby grants Amgen a license (with the
right to sublicense) under any Company Technology, Company rights under the
Joint Invention Patents, or other proprietary rights, Know-How, Regulatory
Filings or Regulatory Approvals as reasonably necessary for Amgen to comply with
its obligations under the Japan Agreement. Company hereby grants to Amgen an
exclusive and irrevocable right of access and reference to any and all
Regulatory Filings and Regulatory Approvals for a Product in Japan, and shall
cooperate fully to make the benefits of such Regulatory Filings and Regulatory
Approvals available to Amgen or its designee(s) for use in Japan.

 

 -48- 

 

 





(d) Product Data. Without limiting Section 14.10(b), promptly upon request by
Amgen from time to time, Company shall provide to Amgen and Japan Licensee at
Amgen’s cost, during the Company Development Period, copies of all Product data
then in Company’s Control, for use in Japan, in reasonably usable electronic
form and, if reasonably necessary or useful in connection with Japan Licensee’s
Exploitation of the Product in Japan, original hardcopies or duplicate copies
thereof.

 

(e) Amendment or Termination of Japan Agreement. Prior to execution of any
amendment to the Japan Agreement that alters Company’s obligations herein, Amgen
shall provide Company with a copy of the proposed amendment. Company shall have
thirty (30) days from receipt thereof to approve the proposed amendment, which
approval shall not be unreasonably withheld, conditioned or delayed.

 

14.11 Force Majeure. Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
failure to make payment when due) by reason of any event beyond such party’s
reasonable control including acts of God, fire, flood, explosion, earthquake,
pandemic flu, or other natural forces, war, civil unrest, acts of terrorism,
accident, destruction or other casualty or any other event similar to those
enumerated above. Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within ten (10) business days after its occurrence. All delivery
dates under this Agreement that have been affected by force majeure shall be
tolled for the duration of such force majeure. In no event shall any party be
required to prevent or settle any labor disturbance or dispute.

 

14.12 Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless context dictates otherwise, the words “CDM
Date” mean “CDM Date (if it occurs)”. Unless otherwise specified, references in
this Agreement to any Article shall include all Sections, subsections and
paragraphs in such Article, references to any Section shall include all
subsections and paragraphs in such Section, and references in this Agreement to
any subsection shall include all paragraphs in such subsection. The word
“including” and similar words means including without limitation. The word “or”
means “and/or” unless the context dictates otherwise because the subject of the
conjunction are mutually exclusive. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Section or other subdivision. All references to days in this
Agreement shall mean calendar days, unless otherwise specified. Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
party, irrespective of which party may be deemed to have caused the ambiguity or
uncertainty to exist. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

 

 -49- 

 

 

14.13 Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.

 

14.14 Exhibits. All exhibits referred to in this Agreement are attached hereto
and incorporated herein by this reference.

 

[Signature Page Follows]

 

 -50- 

 

 

In Witness Whereof, the parties hereto have caused this License and
Collaboration Agreement to be executed and entered into by their duly authorized
representatives as of the Effective Date.

 

PROVENTION BIO, INC.   AMGEN INC.       By: /s/ Ashleigh Palmer   By: /s/ Robert
A. Bradway Name: Ashleigh Palmer   Name: Robert A. Bradway Title: President and
Chief Executive Officer   Title: Chairman of the Board, President & CEO

 

Signature Page to License and Collaboration Agreement

 

 

 



 

Exhibit A

 

Termination License Agreement Term Sheet

 

Overview   Parties   Amgen Inc. (“Amgen”) and Provention Bio, Inc. (the
“Company”).       Field   Any and all uses of the Product       Territory  
Worldwide other than Japan, subject to status of [*****] license as discussed in
“Japan Territory” below       Product   AMG 714      

License Grant 

 

Amgen will grant to Company (a) an exclusive (even as to Amgen and its
Affiliates), royalty bearing, sublicenseable license under the Licensed Patents
and (b) a non-exclusive, royalty bearing, sublicenseable license under the
Licensed Know-How, in each case, to Exploit Product(s) in the Field in the
Territory during the Term.

 

“Licensed Patents” will be set forth on a schedule and will contain Patent
Rights Controlled by Amgen at the time of the Effective Date of the Termination
License Agreement or at any time during that Term and that are reasonably
necessary or useful to Exploit Product(s) in the Field in the Territory during
the Term.

 

“Licensed Know-How” will include Know-How Controlled by Amgen at the time of the
Effective Date of the Termination License Agreement and that was [*****] Amgen
and/or Company in the research and development of Products prior to the
Effective Date of the Termination License Agreement.

      Sublicensing   Company shall be entitled to sublicense (through multiple
tiers) its rights under the Termination License Agreement, provided that (i)
Company delivers a copy of each executed sublicense agreement to Amgen within 30
days of execution thereof and (ii) Company remains liable for performance of the
Termination License Agreement by its sublicensees.       Commercially Reasonable
Efforts   During the term of the Termination License Agreement, Company shall
use Commercially Reasonable Efforts (to be defined in accordance with the
Collaboration Agreement) to develop and commercialize the Product(s) for the
NRCD Indication in agreed upon Major Markets (defined below).       Third Party
Encumbrances  

Company would assume payment obligations in respect of Products due under the
[*****] agreement, provided that Amgen and its Affiliates will not, through any
act or omission, cause any payment obligations pursuant to the [*****] agreement
to become payable after 2024.

Amgen would remain obligated to pay royalties under the [*****]. The maximum
aggregate royalty reduction shall be [*****]%.

 

Exh. A-1

 

 

Overview   Program Transfer   Amgen shall transfer to Company, at Amgen’s cost,
the Licensed Know-How and Licensed Materials, other than manufacturing- or
process development-related Licensed Know-How or Licensed Materials, in each
case, identified in an exhibit to the Termination License Agreement within six
(6) months after the Effective Date of the Termination License Agreement,
provided that such transfer timeline may be extended for items for which,
despite diligent efforts by Amgen, the transfer to Company within such six (6)
month period is not reasonably practicable, in which case Amgen shall continue
to use diligent efforts to transfer such items as promptly as reasonably
practicable after such period but in any event within eighteen (18) months after
the Effective Date of the Termination License Agreement.           Amgen shall
transfer [*****] to Amgen’s then-current CMOs (to the extent such CMOs do not
already have such information and technology) and provide appropriate
authorizations to such CMOs, in each case, for purposes of enabling such CMOs to
enter into appropriate supply arrangements in respect of Products with Company
and to ultimately supply Company with the Product.       IP Prosecution,
Maintenance AND ENFORCEMENT  

Amgen shall transfer to Company within 90 days of the Effective Date of the
Termination License Agreement Product IP prosecution and maintenance
responsibilities and costs. Amgen shall reasonably cooperate with Company to
prosecute, maintain and enforce the Product IP. Company shall have the first
right, but not the obligations, to maintain the Product IP. Provention shall
have the first right, but not the obligation to enforce the Product IP against
infringers. Any recovery in respect of an enforcement action shall be treated as
Net Sales.

 

Program Costs  

Except as set forth herein, Company shall assume all Product costs arising and
relating to the period that begins after the Effective Date of the Termination
License Agreement.

 

Approval Milestone Payments   Company will provide notice of the achievement of
each of the following milestones within ten (10) business days thereof and
thereafter, within forty-five days of delivery of such notice, shall pay to
Amgen the following one-time milestone payment:

 



  [*****] US$[*****]   [*****]  



 



Royalties

For each quarter in the term, Company would pay to Amgen, within forty-five (45)
days following the end of such quarter, royalties of [*****]% of Net Sales (to
be defined as defined in the Collaboration Agreement) of Product(s).

 

The royalties payable under the Agreement would be subject to an offset equal to
[*****]% of any amounts that Company pays to third parties for rights to
develop, manufacture or commercialize Product(s) and other customary deductions
(including those contained in the Collaboration Agreement).



 

Exh. A-2

 

 

Overview      

On a country-by-country and Product-by-Product basis, in the event that (i) the
Exploitation of a Product is not Covered by a Valid Claim of a Specified Patent
in such country, then the royalty rate set forth above with respect to Net Sales
for such Product in such country shall be reduced by [*****]percent ([*****]%),
effective as of the date such Product is no longer Covered by a Valid Claim of a
Specified Patent in such country; and (ii) a pharmaceutical product which may
lawfully be substituted for a Product by a pharmacy or other dispenser without
the need for action by a physician is launched in such country, then the royalty
rate set forth above with respect to Net Sales for such Product in such country
shall be reduced by an additional [*****] percent ([*****]%).

 

The maximum aggregate royalty reduction pursuant to the provisions above shall
be [*****]%.

 

Notwithstanding the foregoing, Company shall not be entitled to a credit under
this provision with respect to any payment obligations due pursuant to the
[*****] Agreement.

      Royalty Term   Company’s obligation to pay royalties on Net Sales of the
Product would terminate on a country by country basis upon the latest of
[*****].       Japan Territory   If Product rights in Japan, currently held by
[*****], revert to Amgen prior to the [*****], the “Territory” shall include
Japan.       Other Terms  

The Agreement would be governed by and construed in accordance with the laws of
New York, without reference to any rules of conflict of laws.

 

The Agreement would contain additional terms and conditions that are customary
in collaboration and license agreements and that are not inconsistent with the
terms set forth herein, including with respect to termination rights and
consequences, representations and warranties, indemnification and
confidentiality.

 

Exh. A-3

 

 

Exhibit B

 

Supply Agreement Term Sheet

 

  ● Supply Agreement and Quality Agreement must be executed and in place prior
to the first delivery of Drug Product (defined below) to Company.

 



Term   Description       Supply   Subject to the terms of the Supply Agreement,
Amgen shall supply [*****] of Drug Product (defined below) to conduct the
Company Development Activities.       Definition of “Drug Product”   “Drug
Product” means the Product in filled, unlabeled vials, and placebo product in
filled, unlabeled vials.       Cost   Amgen to supply the Drug Product to
Company at no cost to Company.       IncoTerm   [*****]. All costs associated
with the subsequent transportation, warehousing and distribution of Drug Product
shall be borne by Company.       Necessary Approvals   Company will be
responsible, at its own cost, for obtaining, maintaining and submitting all
Necessary Approvals. Each Party will reasonably cooperate with the other with
respect to obtaining, maintaining and submitting all Necessary Approvals. A
Qualified Person authorized by Amgen will be responsible for confirmation of
Drug Product according to the requirements set out in the European Union cGMPs.
The Amgen QP confirmation covering drug substance through drug product, but not
covering packaging and labeling, shall be used by Company for certification of
the Drug Product for distribution/use in clinical trials in the EU, and to
prepare product specification files for AMG 714 and placebo. A QP to QP
Agreement will be set forth as a schedule to the Clinical Quality Agreement.    
  Labeling and Packaging   Company is responsible for labeling and packaging the
Drug Product, as set forth in the Quality Agreement. Amgen will discuss with
Company, and consider in good faith, facilitating Company’s labeling, packaging
and distribution of Drug Product to its sites for as contemplated in the
Development Plan.       Specifications; cGMP   Drug Product supplied by Amgen to
Company under the Supply Agreement will: (i) conform to the applicable
Specifications for Drug Product in effect at the time Drug Product is provided
to Company, and (ii) be manufactured in compliance with cGMP in effect at the
time Drug Product is provided to Company.       Other Terms  

Supply Agreement will be governed by and construed in accordance with the laws
of New York, without reference to any rules of conflict of laws. 

 

The Supply Agreement will contain additional terms and conditions that are
customary for a transaction of this nature, including forecasting and order lead
time requirements, product testing and release, confidentiality, representations
and warranties, indemnification, limitations of liability and termination rights
and consequences. 

 

Exh. B-1

 

 

Exhibit C

 

Specified Patents

[*****]

 

Exh. C-1

 

 

Exhibit D

 

Press Release

 

[Attached]

 

 

 

 

Exhibit E

 

Form of Subscription Agreement

 

THE SHARES OF COMMON STOCK ACQUIRED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, STATE SECURITIES LAWS OR THE LAWS OF ANY COUNTRY OUTSIDE
THE UNITED STATES. ISSUANCE OF THE SHARES OF COMMON STOCK IS MADE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER SUCH LAWS. THE SHARES OF COMMON STOCK
CANNOT BE SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED IN
COMPLIANCE WITH FEDERAL AND STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION
THEREFROM. IN ADDITION, TRANSFER OF THE SHARES OF COMMON STOCK WILL BE
RESTRICTED UNDER PROVENTION BIO, INC.’S BYLAWS.

 

PROVENTION BIO, INC.

Form of Common Stock Subscription Agreement

 

This Subscription Agreement (the “Agreement”) is made and entered into as of the
date indicated on the signature page hereto, by and between Provention Bio,
Inc., a Delaware corporation (the “Company”), and Amgen, Inc., a Delaware
corporation (“Purchaser”);

 

Whereas, the Company and Purchaser have entered into that certain License and
Collaboration Agreement dated as of November __, 2018 (the “License Agreement”)
and other ancillary agreements (collectively, with the License Agreement, the
“Transaction Documents”) related to the development by Company of the Product(s)
(as defined in the License Agreement);

 

Whereas, Purchaser desires to purchase, and the Company desires to issue and
sell, shares of the Company’s common stock, par value $0.0001 per share (“Common
Stock”), on the terms and conditions set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

I. Agreement to Sell and Purchase.

 

A. Subscription and Purchase. Subject to the terms and conditions hereof, at the
Closing, Purchaser hereby subscribes for and agrees to purchase from the Company
_________ shares of Common Stock (such purchased shares of Common Stock, the
“Purchased Common Stock”) at a purchase price of $_______ per share of Common
Stock (the “Per Share Price” and the Purchased Common Stock multiplied by the
Per Share Price, the “Subscription Amount”).

 

 

 

 

B. “Limitations. Notwithstanding anything herein to the contrary, the Purchaser
shall have no obligation under this Agreement to subscribe for or purchase a
number of shares of Common Stock that, after giving effect to such purchase,
would cause Purchaser to own more than [*****]% of the Company’s outstanding
shares of Common Stock as of the date of such issuance, provided the foregoing
shall not relieve Amgen of its obligation to purchase equity securities of the
Company up to and including the Purchase Cap subject to the terms and conditions
set forth herein and in the Transaction Documents.

 

II. Closing, Delivery and Payment.

 

A. Closing. The closing of the sale and purchase of the Purchased Common Stock
under this Agreement (the “Closing”) shall take place upon the execution of this
Agreement and the applicable Transaction Documents at the offices of Lowenstein
Sandler LLP, One Lowenstein Drive, Roseland New Jersey 07068 or at such time and
place as the Company and Purchaser may mutually agree (such date on which the
Closing occurs is hereafter referred to as the “Closing Date”).

 

B. Purchaser Deliveries. At the Closing, subject to the terms and conditions
hereof, the Purchaser will deliver to the Company:

 

  1. this Agreement duly executed by the Purchaser;         2. the Subscription
Amount by wire transfer of immediately available funds made payable to the
Company; and         3. a Registration Rights Agreement containing substantially
the material terms set forth in Registration Rights Term Sheet attached as
Exhibit F to the License Agreement, and pursuant to the terms of set forth in
the License Agreement (the “Registration Rights Agreement”) duly executed by the
Purchaser.

 

C. Company Deliveries. At the Closing, subject to the terms and conditions
hereof, the Company will deliver to the Purchaser:

 

  1. this Agreement duly executed by the Company;         2. a copy of the
irrevocable instructions to the Company’s transfer agent instructing such
transfer agent to deliver, on an expedited basis, a certificate evidencing the
number of Purchased Common Stock, registered in the name of the Purchaser, which
shall include the Securities Act Legend and Lockup Legend (each defined below);
and         3. the Registration Rights Agreement duly executed by the Company.

 

 

 

 

III. Representations and Warranties of the Company.

 

The Company hereby represents and warrants to Purchaser as of the date of this
Agreement as set forth below.

A. Organization, Good Standing and Qualification. The Company and each of the
Company’s subsidiaries (each a “Subsidiary”), if any, is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation or organization. The Company has all requisite corporate power
and authority to (1) own and operate its properties and assets, (2) execute and
deliver this Agreement, (3) issue and sell the Purchased Common Stock, (4) carry
out the provisions of this Agreement, and (5) carry on its business as presently
conducted and as presently proposed to be conducted. The Company and each
Subsidiary is duly authorized to do business and is in good standing in all
jurisdictions in which the nature of its activities and of its properties makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Company or its business or its ability to
perform its obligations under the Transaction Documents.

 

B. Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, Board of Directors and shareholders necessary for the
authorization of this Agreement, the performance of all obligations of the
Company hereunder at the Closing and the authorization, sale, issuance and
delivery of the Purchased Common Stock pursuant hereto has been taken or will be
taken prior to the Closing. This Agreement, when executed and delivered, will be
a valid and binding obligation of the Company enforceable in accordance with its
terms except (1) as limited by the applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (2) general principles of equity that
restrict the availability of equitable remedies.

 

C. No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents it is party to and the
consummation by the Company of the transactions contemplated hereby and thereby
do not, and will not, (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, (ii) in any material respect,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or Subsidiary is a party or by which any
property or asset of the Company or Subsidiary is bound, or affected, or (iii)
in any material respect, result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or any Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Purchaser set forth in Section IV hereof, federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company any Subsidiary or their respective securities are subject,
including all applicable trading markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and (iii)
such as would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Company or its business or its ability to
perform its obligations under the Transaction Documents.

 

 

 

 

D. The Purchased Common Stock. The Purchased Common Stock is duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
(other than restrictions on transfer set forth in this Agreement or imposed by
applicable securities laws) and will not be subject to preemptive or similar
rights of stockholders.

 

E. SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act of 1933, as amended (the “Securities Act”) and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 

F. Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that would reasonably be expected to result in a material adverse effect on
the Company or its business or its ability to perform its obligations under the
Transaction Documents, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Purchased Common Stock contemplated by this Agreement, no
event, liability, fact, circumstance, occurrence or development has occurred or
exists, or is reasonably expected to occur or exist, with respect to the Company
or its Subsidiaries or their respective businesses, properties, operations,
assets or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 trading day prior
to the date that this representation is made.

 

 

 

 

G. Compliance with Laws. Except as described in the SEC Reports, the Company and
the Subsidiaries are and at all times have been in full compliance with all
statutes, rules, regulations, or guidance that are necessary for the ownership
of their respective properties and the conduct of their respective businesses
(including, without limitation, those administered by the Food & Drug
Administration of the U.S. Department of Health and Human Services (the “FDA”)
or by any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA), except as would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Company or its business or its ability to perform its
obligations under the Transaction Documents.

 

H. Brokers. The Company has not retained any investment banker or broker in
connection with the transactions contemplated by this Agreement.

 

IV. Representations and Warranties of the Purchaser.

 

Purchaser hereby represents and warrants to the Company as follows:

 

A. Organization; Authority. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
with the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The purchase by the Purchaser of the Purchased Common
Stock hereunder has been duly authorized by all necessary corporate action on
the part of the Purchaser. This Agreement has been duly executed and delivered
by the Purchaser and constitutes the valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

B. No Public Sale or Distribution. The Purchaser is acquiring the Purchased
Common Stock for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and the Purchaser does not have a present arrangement to effect any
distribution of the Purchased Common Stock to or through any person or entity;
provided, however, that by making the representations herein and except as
expressly set forth herein, such Purchaser does not agree to hold any of the
Purchased Common Stock for any minimum or other specific term and reserves the
right to dispose of the Purchased Common Stock at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.

 

 

 

 

C. Purchaser Status. At the time the Purchaser was offered the Purchased Common
Stock, it was, and at the date hereof it is an “accredited investor” as defined
in Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Purchaser is not a
registered broker dealer registered under Section 15(a) of the Exchange Act, or
a member of the Financial Industry Regulatory Authority, Inc. or an entity
engaged in the business of being a broker dealer.

 

D. Experience of Such Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Common Stock, and has so
evaluated the merits and risks of such investment. The Purchaser understands
that it must bear the economic risk of this investment in the Purchased Common
Stock indefinitely, and is able to bear such risk and is able to afford a
complete loss of such investment.

 

E. No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and the other Transaction Documents it is a party to and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby do not and will not (i) result in a violation of the organizational
documents of the Purchaser or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Purchaser, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of the Purchaser to
consummate the transactions contemplated hereby

 

F. Restricted Securities. The Purchaser understands that the Purchased Common
Stock are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. The Purchaser further
understands that the certificates evidencing the Purchased Common Stock,
purchased by it will contain the following legend (the “Securities Act Legend”):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS

 

 

 

 

G. Prohibited Transactions. The Purchaser has not, directly or indirectly, and
no Person acting on behalf of or pursuant to any understanding with the
Purchaser has, engaged in any purchases or sales in the securities, including
derivatives, of the Company (including, without limitation, any Short Sales (a
“Transaction”) involving any of the Company’s securities) since the time that
the Purchaser was first contacted by the Company or any other Person regarding
an investment in the Company. The Purchaser covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with the Purchaser
will engage, directly or indirectly, in any Transactions in the securities of
the Company (including Short Sales) prior to the time the transactions
contemplated by this Agreement are publicly disclosed.

 

H. Brokers. Purchaser has not retained any investment banker or broker in
connection with the transactions contemplated by this Agreement.

 

V. Lock-Up.

 

A. Lock-Up. During the six (6) month period following the Closing, the Purchaser
shall not, without the consent of the Company, issue, sell, offer or agree to
sell, grant any option for the sale of, pledge, enter into any swap, derivative
transaction or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any of the Purchased Common
Stock (whether any such transaction is to be settled by delivery of Purchased
Common Stock, other securities, cash or other consideration) or otherwise
dispose (or publicly announce the undersigned’s intention to do any of the
foregoing) of, directly or indirectly, any Purchased Common Stock. The Purchaser
understands that the certificates evidencing the Purchased Common Stock,
purchased by it will include a legend evidencing the lock-up contemplated herein
(the “Lock-Up Legend”).

 

VI. Miscellaneous.

 

A. Governing Law; Venue. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY AND
THE PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR THE INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY
SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

 

 

 

B. Fees and Expenses. Except as expressly set forth in the Transaction Documents
to the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Purchased Common Shares.

 

C. Successors and Assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred by either party without the
prior written consent of the other party; provided, however, that either party
may assign or otherwise transfer this Agreement and its rights and obligations
hereunder without the other party’s consent in connection with the transfer or
sale of all or substantially all of the business or assets of such party
relating to the subject matter of this Agreement to a Third Party, whether by
merger, consolidation, divesture, restructure, sale of stock, sale of assets or
otherwise. This Agreement shall inure to the benefit of successors and assigns
of the Company and, subject to the restrictions on transfer described herein, be
binding upon Purchaser, Purchaser’s successors and permitted assigns.

 

D. Entire Agreement; Amendment; Waiver. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents. At or after the Closing, and without further consideration, the
Company will execute and deliver to the Purchaser such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under this Agreement. This Agreement may not be amended, modified or
revoked, in whole or in part, or any provisions hereof waived, except by an
agreement in writing signed by each of the parties hereto.

 

E. Severability. If one or more of the provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties can reach a mutually
agreeable and enforceable replacement for such provision, then (1) such
provision shall be excluded from this Agreement, (2) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (3) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

 

 

 

F. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (1) upon personal delivery to the party to be
notified, (2) five (5) calendar days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (3) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the other party hereto at such party’s address
hereinafter set forth on the signature page hereof, or at such other address as
such party may designate by ten (10) days advance written notice to the other
party hereto.

 

G. Further Assurances. The parties agree to take all such further action(s) as
may reasonably be necessary to carry out and consummate this Agreement as soon
as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.

 

H. Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

I. Counterparts. This Agreement may be manually or electronically executed in
one or more counterparts (delivery of which may occur via facsimile or
electronic transmission, including as an attachment to an electronic mail
message in “pdf” or similar format), each of which shall constitute an original,
but all of which taken together shall constitute one and the same instrument. A
signed copy of this Agreement delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 

J. Replacement of Certificates. If any certificate or instrument evidencing any
Purchased Common Stock is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.

 

K. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to seek specific performance under this
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

L. Rules of Construction. The parties hereto agree that they have been
represented by counsel of their own choosing during the negotiation and
execution of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or any other document will be construed against the party drafting
such agreement or document.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

In Witness Whereof, the parties hereto have executed this Subscription Agreement
as of the last date set forth in the spaces provided below on which a party
executed this Agreement.

 

PURCHASER:

 

I have read and understand the Subscription Agreement contained herein.

 

Entity:

 

Amgen, Inc.   Print Name of Purchaser  

 

By:     Name:     Title:    

 

    Subscription Amount ($)           Number of Shares of [Common Stock]        
  Tax ID or SS#       Address and Email Address of Stockholder       Address:
Amgen, Inc.   One Amgen Center Drive   Thousand Oaks, CA 91320      

 

Email:    

 

Telephone Number:

  

    Date    

 



 





  

 

 

 

In Witness Whereof, the parties hereto have executed this Subscription Agreement
as of the last date set forth in the spaces provided below on which a party
executed this Agreement.

 

COMPANY:

 

PROVENTION BIO, INC.

 

By:     Name: Ashleigh Palmer   Title: Chief Executive Officer         Date:    

 

Address:

Provention Bio Inc

PO Box 666

Oldwick NJ 08858

 



Email:    



 

 

 

 

Exhibit F

 

Registration Rights Agreement Term Sheet

 

Amgen shall be entitled to two demand registration requests and unlimited piggy
back rights during the term of the registration rights agreement.

 

Purchaser shall only be able to request registration and shall only have
piggyback rights following the expiration of the lockup period contained in the
Subscription Agreement, the form of which is attached to the License Agreement.

 

The Company may suspend the registration rights for up to any 45 consecutive
days or up to 90 days in the aggregate in any year for any significant corporate
events of the Company.

 

The demand and piggyback rights with respect to any tranche of shares received
by Amgen shall expire on the earlier of (i) the date on which such shares are
registered under the Securities Act of 1933, as amended (the “Act”), or the date
on which such shares are saleable without restriction under Rule 144 promulgated
under the Act.

 

In connection with an underwritten offering, Purchaser’s rights shall be subject
to standard underwriter restrictions and subject to standard registration
cutbacks with the Company and other stockholders requesting demand getting
priority in terms of cutbacks.

 

In connection with registration, Purchaser shall be required to provide standard
selling stockholder questionnaire to the Company.

 

The Company shall pay all expenses of registration and Purchaser pay all
expenses of its counsel and any brokerage or underwriting commissions.

 

Registration Rights Agreement will contain standard indemnification provisions.

 

 

 

 

 